Exhibit 10.2
LOAN AND SECURITY AGREEMENT
between
HELIOS & MATHESON NORTH AMERICA INC.,
and
KELTIC FINANCIAL PARTNERS II, LP
Dated: as of December 29, 2009

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
RECITALS
    1  
 
       
AGREEMENT
    1  
 
       
1. DEFINITIONS
    1  
1.1. “Account Debtor”
    1  
1.2. “Adjusted Income (Loss) from Operations”
    1  
1.3. “Advance”
    1  
1.4. “Affiliate”
    2  
1.5. “Banking Day”
    2  
1.6. “Blocked Account”
    2  
1.7. “Borrower’s knowledge”
    2  
1.8. “Borrower”
    2  
1.9. “Borrowing Base Certificate”
    2  
1.10. “Capital Expenditure”
    2  
1.11. “Code”
    2  
1.12. “Collateral”
    2  
1.13. “Compliance Certificate”
    2  
1.14. “Corporate/LLC Guarantor”
    3  
1.15. “Corporate/LLC Guaranty”
    3  
1.16. “Deposit Account”
    3  
1.17. “Default”
    3  
1.18. “Eligible Receivables”
    3  
1.19. “Environment”
    5  
1.20. “Environmental Laws”
    5  
1.21. “Equipment”
    5  
1.22. “ERISA”
    6  
1.23. “Events of Default”
    6  
1.24. “Fiscal Year”
    6  
1.25. “General Intangibles”
    6  
1.26. “Generally Accepted Accounting Principles”
    6  
1.27. “Governmental Rules”
    6  
1.28. “Guarantors”
    6  
1.29. “Guaranty”
    6  
1.30. “Indebtedness”
    6  
1.31. “Individual Guarantor”
    6  
1.32. “Individual Guaranty”
    6  
1.33. “Inventory”
    7  
1.34. “Investment Property”
    7  
1.35. “LIBOR”
    7  
1.36. “Lien”
    7  
1.37. “Loan Documents”
    7  

 

i



--------------------------------------------------------------------------------



 



              Page  
1.38. “Loans”
    7  
1.39. “Lockbox”
    7  
1.40. “Material Adverse Effect”
    7  
1.41. “Maximum Facility”
    7  
1.42. “Notice of Borrowing”
    8  
1.43. “Obligations”
    8  
1.44. “Other Collateral”
    8  
1.45. “Person”
    8  
1.46. “Plan”
    8  
1.47. “Prime Rate”
    8  
1.48. “Property”
    8  
1.49. “Receivables”
    8  
1.50. “Reconciliation Report”
    9  
1.51. “Reportable Event”
    9  
1.52. “Revolving Advances”
    9  
1.53. “Revolving Loan”
    9  
1.54. “Revolving Note”
    9  
1.55. “Solvent”
    9  
1.56. “Subordination Agreements”
    9  
1.57. “Termination Date”
    9  
1.58. “This Agreement”
    9  
1.59. “UCC”
    10  
1.60. “Validity/Support Guarantor”
    10  
1.61. “Validity/Support Guaranty”
    10  
1.62. “Voting Stock”
    10  
 
       
2. THE REVOLVING LOAN
    10  
2.1. Revolving Advances
    10  
2.2. Overline
    10  
2.3. Reserves
    10  
2.4. Manner of Borrowing
    11  
2.5. Evidence of Borrower’s Obligations
    11  
2.6. Payments
    12  
2.7. Collections/Balance/Statements/etc.
    12  
2.8. Payment on Termination Date
    13  
 
       
3. LENDER’S COMPENSATION
    13  
3.1. Interest on Revolving Advances; Costs and Expenses
    13  
3.2. Commitment and Closing Fee
    13  
3.3. Facility Fee
    13  
3.4. Collateral Management Fee
    13  
3.5. Field Examination Fees
    14  
3.6. Prepayment Premium
    14  
3.7. Computation of Interest and Fees
    14  
3.8. Payment of Interest and Fees
    14  

 

ii



--------------------------------------------------------------------------------



 



              Page  
4. APPLICATION OF PROCEEDS
    14  
 
       
5. SECURITY INTEREST IN COLLATERAL
    14  
 
       
6. RECOURSE TO SECURITY
    15  
 
       
7. INDUCING REPRESENTATIONS
    16  
7.1. Organization and Qualifications
    16  
7.2. Corporate Name and Address
    16  
7.3. Corporate Structure
    16  
7.4. Legally Enforceable Agreement
    16  
7.5. Solvent Financial Condition
    16  
7.6. Financial Statements
    17  
7.7. Joint Ventures
    17  
7.8. Real Estate
    17  
7.9. Patents, Trademarks, Copyrights and Licenses
    17  
7.10. Existing Business Relationship
    17  
7.11. Investment Company Act: Federal Reserve Board Regulations
    17  
7.12. Tax Returns
    18  
7.13. Litigation
    18  
7.14. Receivables Locations
    18  
7.15. Inventory Locations
    18  
7.16. Equipment List and Locations
    18  
7.17. Title Liens
    18  
7.18. Existing Indebtedness
    19  
7.19. ERISA Matters
    19  
7.20. Occupational Safety and Health
    19  
7.21. Environmental Matters
    19  
7.22. Labor Disputes
    20  
7.23. Intellectual Property
    20  
7.24. Location of Bank and Securities Accounts
    20  
7.25. Compliance With Laws
    20  
7.26. No Other Violations
    20  
7.27. Survival of Representations and Warranties
    21  
 
       
8. FINANCIAL STATEMENTS AND INFORMATION; CERTAIN NOTICES TO LENDER
    21  
8.1. Borrowing Base Certificate
    21  
8.2. Monthly Reports
    21  
8.3. Annual Financial Statements
    21  
8.4. Financial Statements
    21  
8.5. Tax Returns
    22  

 

iii



--------------------------------------------------------------------------------



 



              Page  
8.6. Projections
    22  
8.7. Customer Lists
    22  
8.8. Insurance
    22  
8.9. Notice of Event of Default and Adverse Business Developments
    22  
8.10. Other Information
    23  
 
       
9. ACCOUNTING
    23  
 
       
10. WARRANTIES WITH RESPECT TO RECEIVABLES
    24  
 
       
11. SPECIAL PROVISIONS WITH RESPECT TO RECEIVABLES AND RELATED MATTERS
    24  
11.1. Confirmatory Written Assignments
    24  
11.2. Notice of Certain Events
    24  
11.3. Communication with Account Debtors
    25  
 
       
12. AFFIRMATIVE COVENANTS
    25  
12.1. Business and Existence
    25  
12.2. Trade Names
    25  
12.3. Transactions with Affiliates
    25  
12.4. Taxes
    25  
12.5. Compliance with Laws
    25  
12.6. Maintain Properties: Insurance
    26  
12.7. Business Records
    26  
12.8. Litigation
    26  
12.9. Damage or Destruction of Collateral
    26  
12.10. Name Change
    26  
12.11. Access to Books and Records
    27  
12.12. Solvent
    27  
12.13. Compliance With Environmental Laws
    27  
12.14. Compliance with ERISA and other Employment Laws
    27  
12.15. Proceeds of Collateral
    27  
12.16. Delivery of Documents
    27  
12.17. United States Contracts
    27  
12.18. Accounting System
    27  
12.19. Sales Terms
    27  
 
       
13. NEGATIVE COVENANTS
    28  
13.1. Indebtedness
    28  
13.2. Mergers; Consolidations; Acquisitions
    28  
13.3. Sale or Disposition
    28  
13.4. Defaults
    28  
13.5. Limitations on Liens
    29  
13.6. Dividends and Distributions
    29  

 

iv



--------------------------------------------------------------------------------



 



              Page  
13.7. Borrowers’ Names and Offices
    29  
13.8. Guaranties; Contingent Liabilities
    29  
13.9. Removal of Collateral
    29  
13.10. Transfer of Notes or Accounts
    30  
13.11. Settlements
    30  
13.12. Modification of Governing Documents
    30  
13.13. Change of Business
    30  
13.14. Change of Accounting Practices
    30  
13.15. Inconsistent Agreement
    30  
13.16. Loan or Advances
    30  
13.17. Investments
    30  
13.18. Adjusted Income (loss) from Operations
    30  
13.19. Capital Expenditures
    30  
 
       
14. FURTHER RIGHTS OF LENDER
    31  
14.1. Lender’s Right to Take Certain Actions
    31  
14.2. Lender’s Right to Perform Borrower’s Obligations
    31  
14.3. Lender’s Right of Set-Off
    32  
 
       
15. CONDITIONS PRECEDENT; CLOSING
    32  
15.1. Conditions Precedent
    32  
15.2. Conditions to All Extensions of Credit
    33  
 
       
16. TERM
    33  
16.1. Revolving Loan Availability
    33  
16.2. Voluntary Termination
    33  
 
       
17. EVENTS OF DEFAULT
    34  
17.1. Defaults
    34  
17.2. Obligations Immediately Due
    35  
17.3. Continuation of Security Interests
    35  
 
       
18. REMEDIES OF LENDER
    36  
18.1. Rights Under UCC
    36  
18.2. Collections; Modification of Terms
    36  
18.3. Notification of Account Debtors
    37  
18.4. Insurance
    37  
18.5. Waiver of Rights by Borrowers
    37  
18.6. Lender’s Rights
    37  
 
       
19. GENERAL PROVISIONS
    37  
19.1. Rights Cumulative
    37  
19.2. Successors and Assigns
    38  
19.3. Notice
    38  

 

v



--------------------------------------------------------------------------------



 



              Page  
19.4. Strict Performance
    38  
19.5. Amendments
    38  
19.6. Waiver
    39  
19.7. Conflict of Laws
    39  
19.8. Expenses
    39  
19.9. Reimbursements Charged to Revolving Loan
    40  
19.10. Waiver of Right to Jury Trial
    40  
 
       
20. INDEMNIFICATION BY BORROWER/WAIVER OF CLAIMS
    40  
20.1. Indemnification
    40  
20.2. Savings Clause for Indemnification
    41  
20.3. Waiver
    41  
 
       
21. MISCELLANEOUS
    41  
21.1. Entire Agreement; Amendments; Lender’s Consent
    41  
21.2. Cross Default; Cross Collateral
    42  
21.3. Execution in Counterparts
    42  
21.4. Severability of Provisions
    42  
21.5. Table of Contents; Headings
    42  
21.6. Exhibits and Schedules
    42  
21.7. Consent to Jurisdiction
    42  

 

vi



--------------------------------------------------------------------------------



 



     
Exhibits:
   
 
   
Exhibit A
  Borrowing Base Certificate
Exhibit B
  Compliance Certificate
Exhibit C
  Notice of Borrowing
 
   
Schedules:
   
 
   
Schedule 7.2
  Tradenames
Schedule 7.3
  Affiliates and Subsidiaries
Schedule 7.8
  Real Estate
Schedule 7.9
  Patents & Trademarks/Names
Schedule 7.13
  Litigation
Schedule 7.14
  Receivables Locations
Schedule 7.15
  Inventory Locations
Schedule 7.16
  Equipment Locations
Schedule 7.17
  Liens
Schedule 7.18
  Indebtedness
Schedule 7.21
  Environmental Matters
Schedule 7.24
  List of Bank Accounts
Schedule 7.27
  Excluded Matters

 

vii



--------------------------------------------------------------------------------



 



LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT made as of December 29, 2009, by and between
HELIOS & MATHESON NORTH AMERICA INC., a Delaware corporation authorized to do
business in New York and having its principal executive office and principal
place of business at 200 Park Avenue South, Suite 901, New York, New York 10003
(hereinafter called “Borrower”)
and
KELTIC FINANCIAL PARTNERS II, LP, a Delaware limited partnership, with a place
of business at 580 White Plains Road, Suite 610, Tarrytown, NY 10591 (“Lender”).
RECITALS:
A. WHEREAS, Borrower has requested that Lender extend a ONE MILLION AND NO/100
($1,000,000) DOLLAR revolving credit facility to Borrower, the proceeds of which
will be used to provide Borrower with working capital support;
B. Lender is willing to so extend the credit facility on the terms and subject
to the conditions set forth in this Agreement.
AGREEMENT:
1. DEFINITIONS. As used herein, the following terms shall have the following
meanings (terms defined in the singular shall have the same meaning when used in
the plural and vice versa):
1.1. “Account Debtor” shall mean any Person who is or may become obligated under
or on account of any Receivable.
1.2. “Adjusted Income (Loss) from Operations” shall mean the consolidated income
(loss) from operations of Borrower and its subsidiaries, less interest expense
and after adding back any stock compensation expense, all calculated in
accordance with Generally Accepted Accounting Principles.
1.3. “Advance” shall mean any loan or advance by Lender with respect to the
Revolving Loan.

 

1



--------------------------------------------------------------------------------



 



1.4. “Affiliate” shall mean any Person: (i) which directly or indirectly through
one or more intermediaries controls, or is controlled by, or is under common
control with, Borrower; (ii) which beneficially owns or holds 20% or more of any
class of the Voting Stock of Borrower; or (iii) 20% or more of the Voting Stock
of which is beneficially owned or held by Borrower; provided, however, that the
inactive entities T3 Media, Inc., Always-On Software, Inc., and Methoda, Ltd.
shall not be deemed to be Affiliates. For purposes hereof, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of Voting Stock or other equity interests, by contract or otherwise.
1.5. “Banking Day” shall mean any day other than a Saturday or Sunday or other
day on which commercial banks are authorized or required to close in New York
State and, when used in connection with a loan on which interest is based on
LIBOR, the term “Banking Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.
1.6. “Blocked Account” shall mean account #590978403 maintained at HSBC Bank,
ABA # 022000020, The Plaza/Rochester Office, 1 HSBC Plaza, Rochester, NY,
Account Name: Keltic Financial Partners FBO Helios and Matheson, opened and held
pursuant to the blocked account agreement among Borrower, Lender and HSBC Bank
(or other financial institution chosen by Borrower with the consent of Lender)
into which payments of Receivables are deposited.
1.7. “Borrower’s knowledge” shall mean the actual knowledge of each of
Borrower’s directors, officers and key employees after due inquiry under the
circumstances.
1.8. “Borrower” shall have the meaning specified in the preamble hereto.
1.9. “Borrowing Base Certificate” shall mean a borrowing base certificate
substantially in the form of Exhibit “A” attached hereto.
1.10. “Capital Expenditure” shall mean, as determined in accordance with
Generally Accepted Accounting Principles, the dollar amount of gross
expenditures (including obligations under capital leases) made or incurred for
fixed assets, real property, plant and equipment, and all renewals, improvements
and replacements thereto (but not repairs thereof) during any period.
1.11. “Code” shall mean the Internal Revenue Code of 1986, as from time to time
amended.
1.12. “Collateral” shall mean all of the property and interests in property
described in Article 5 hereof, except as set forth in Article 5(l), and all
other personal Property of Borrower and all interests of Borrower in personal
Property that now or hereafter secures the payment and performance of any of the
Obligations pursuant to any of the Loan Documents or otherwise, including,
without limitation, any proceeds and insurance proceeds of the foregoing.A
1.13. “Compliance Certificate” shall mean the certificate substantially in the
form of Exhibit “B” attached hereto and made a part hereof.

 

2



--------------------------------------------------------------------------------



 



1.14. “Corporate/LLC Guarantor” is a collective term which means each and all of
the following:

  (a)  
IOT; and
    (b)  
any other corporation, limited liability company, partnership (whether general
or limited) or other entity which hereafter guarantees the payment of all or a
portion of the Obligations, it being understood that on the date hereof, there
is no Corporate/LLC Guarantor other than IOT.

1.15. “Corporate/LLC Guaranty” is a collective term which means each and all of
the following:

  (a)  
IOT’s instrument of written guaranty dated on or about even date herewith and by
which IOT guarantees payment and performance of the Obligations owed to Lender
by Borrower;
    (b)  
any other guaranty of the payment of all or a portion of the Obligations
hereafter executed by any Corporate/LLC Guarantor; and
    (c)  
all amendments, modifications or supplements of any of the foregoing guaranties
made from time to time hereafter.

1.16. “Deposit Account” shall have the meaning given to such term in the UCC and
shall include the Blocked Account.
1.17. “Default” shall mean an event or condition the occurrence of which would,
with the lapse of time or the giving of notice, or both, become an Event of
Default, whether or not Lender has declared an Event of Default to have
occurred.
1.18. “Eligible Receivables” shall mean and include, only Receivables of
Borrower comprised of time and material invoices that are approved by the
Account Debtor, the records and accounts of which are located in compliance with
Section 7.14 hereof, that are otherwise acceptable to Lender in Lender’s
discretion, arise out of sales in the ordinary course of business made by
Borrower to a Person which is not an Affiliate of Borrower nor an employee of
Borrower nor controlled by an Affiliate of Borrower, which are not in dispute
and which do not then violate any warranty with respect to Receivables set forth
in Article 11 of this Agreement. No Receivable shall be an Eligible Receivable
if it is more than ninety (90) days past original invoice date. While Eligible
Receivables shall consist only of Receivables of Borrower comprised of time and
material invoices that are approved by the Account Debtor, Lender may treat any
Receivable as ineligible if:

  (a)  
any Receivable arising out of an invoice for software, training, maintenance,
bill-in advance, progress billing and fixed price projects, provided, however,
that notwithstanding the foregoing, a Receivable arising out of a fixed price
project may be considered an Eligible Receivable if all other criteria of
eligibility set forth in this Section are met and if, in addition, (1) Lender is
given a true and complete final contract for the applicable fixed price project
if it is in excess of $200,000 and (2) all invoices have been accepted in
writing by the applicable Account Debtor and (3) if any previous invoice under
the applicable fixed price project has not been paid, no subsequent invoice will
be considered eligible until all previous invoices have been paid; or

 

3



--------------------------------------------------------------------------------



 



  (b)  
any warranty contained in this Agreement with respect to an Eligible Receivable
or any warranty with respect to such Receivable contained in this Agreement has
been breached; or
    (c)  
the Account Debtor or any Affiliate of the Account Debtor has disputed
liability, or made any claim with respect to any other Receivable due from such
customer or Account Debtor to Borrower, with respect to any Receivable which
Lender, in its discretion, deems material; or
    (d)  
the Account Debtor has filed a case for bankruptcy or reorganization under the
Bankruptcy Code, or if any such case under the Bankruptcy Code has been filed
against the Account Debtor, or if the Account Debtor has assigned for the
benefit of creditors, or if the Account Debtor has failed, suspended business
operations, become insolvent, or had or suffered a receiver or a trustee to be
appointed for all or a significant portion of its assets or affairs; or
    (e)  
if the Account Debtor is also a supplier to or creditor of Borrower or if the
Account Debtor has or asserts any right of any offset with respect to any
Receivable or asserts any claim or counterclaim against Borrower with respect to
any Receivable or otherwise; or
    (f)  
the sale is to an Account Debtor outside the United States or Canada, unless the
sale is on letter of credit, acceptance or other terms acceptable to Lender; or
    (g)  
fifty percent (50%) or more of the accounts of any Account Debtor that would
otherwise be treated as Eligible Receivables hereunder is ineligible by reason
of being more than ninety (90) days past original invoice date, then all the
accounts of such Account Debtor may be deemed ineligible by Lender hereunder; or
    (h)  
the total unpaid Receivables of the Account Debtor exceed: (i) twenty percent
(20%) of the net amount of all Receivables; or (ii) in the case of Receivables
due from Pfizer, Inc., in which case the total unpaid Receivables shall not
exceed thirty percent (30%) of the net amount of all such Receivables; or
(iii) in the case of Receivables due from BMW, in which case the total unpaid
Receivables shall not exceed thirty-five percent (35%) of the net amount of all
such Receivables; or (iv) as otherwise agreed from time to time, in any case of
(i) or (ii) or (iii), to the extent of such excess; or

 

4



--------------------------------------------------------------------------------



 



  (i)  
it relates to a sale of goods or services to the United States of America or any
agency or department thereof, unless Borrower assigns its right to payment of
such Receivable to Lender, in form and substance satisfactory to Lender, so as
to comply with the Assignment of Claim Act of 1940, as amended; or
    (j)  
it relates to intercompany sales, employee sales or any Receivable due from an
Affiliate of Borrower; or
    (k)  
it consists of a sale to an Account Debtor on consignment, bill and hold,
guaranteed sale, sale or return, sale on approval or any other repurchase or
return basis or if payment in full is not due within 90 days of the original
invoice date; or
    (l)  
the Account Debtor is located in a state in which Borrower is deemed to be doing
business under the laws of such state and which denies creditors access to its
courts in the absence of qualifications to transact business in such state or of
the filing of any reports with such state, unless Borrower has qualified as a
foreign corporation authorized to do business in such state or has filed all
required reports; or
    (m)  
the Receivable is evidenced by chattel paper or an instrument of any kind, or
has been reduced to judgment; or
    (n)  
the Receivable arises from a retail sale of goods to a Person who is purchasing
such goods primarily for personal, family or household purposes; or
    (o)  
if Lender believes, in its reasonable judgment, collection of such Receivable is
insecure or that such Receivable may not be paid by reason of the Account
Debtor’s financial inability to pay.

1.19. “Environment” shall mean any water or water vapor, any land surface or
subsurface, air, fish, wildlife, biota and all other natural resources.
1.20. “Environmental Laws” shall mean all federal, state and local laws,
statutes, ordinances and codes relating to the protection of the Environment
and/or governing exposure to or the use, storage, treatment, generation,
transportation, processing, handling, production or disposal of “hazardous
substances” and the rules, regulations, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.
1.21. “Equipment” shall have the meaning given that term in the UCC.

 

5



--------------------------------------------------------------------------------



 



1.22. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
1.23. “Events of Default” shall have the meaning set forth in Article 19 of this
Agreement.
1.24. “Fiscal Year” shall mean with respect to any Person, a year of 365 or
366 days, as the case may be.
1.25. “General Intangibles” shall have the meaning given that term in the UCC.
1.26. “Generally Accepted Accounting Principles” shall mean generally accepted
accounting principles consistently applied and maintained throughout the period
indicated and consistent with the prior financial practice of Borrower, except
for changes mandated by the Financial Accounting Standards Board or any similar
accounting authority of comparable standing. Whenever any accounting term is
used herein which is not otherwise defined, it shall be interpreted in
accordance with Generally Accepted Accounting Principles.
1.27. “Governmental Rules” shall have the meaning given to such term in
Section 7.25 of this Agreement.
1.28. “Guarantors” is a collective term which means all Individual Guarantors
and all Corporate/LLC Guarantors, it being understood that on the date hereof,
there are no Individual Guarantors and no Corporate/LLC Guarantors except IOT.
1.29. “Guaranty” is a collective term which means any guaranty (other than a
Validity/Support Guaranty) of the payment of all or a portion of the Obligations
now or hereafter executed by any Corporate/LLC Guarantor or any Individual
Guarantor and all amendments, modifications or supplements of any such guaranty
made from time to time hereafter, it being understood that on the date hereof,
the only Guaranty has been given by IOT.
1.30. “Indebtedness” shall mean and include all obligations for borrowed money
of any kind or nature, including funded debt and unfunded liabilities,
contingent obligations under letters of credit or guaranties, and all
obligations for the acquisition or use of any fixed asset, including capitalized
leases, or improvements which are payable over a period longer than one year,
regardless of the term thereof or the person or persons to whom the same is
payable.
1.31. “Individual Guarantor” shall mean any individual who now or hereafter
guarantees the payment of all or a portion of the Obligations, it being
understood that on the date hereof, there is no Individual Guarantor.
1.32. “Individual Guaranty” is a collective term which means any guaranty (other
than a Validity/Support Guaranty) of the payment of all or a portion of the
Obligations now or hereafter executed by any Individual Guarantor and all
amendments, modifications or supplements of any such guaranty made from time to
time hereafter, it being understood that on the date hereof, there is no
Individual Guaranty.

 

6



--------------------------------------------------------------------------------



 



1.33. “Inventory” shall have the meaning given to such term in the UCC.
1.34. “Investment Property” shall have the meaning given that term in the UCC.
1.35. “LIBOR” shall mean the three month London Interbank Offered Rate published
in the “Money Rates” column of The Wall Street Journal from time to time or, in
the event that The Wall Street Journal is not available at any time, such rate
published in another publication as determined by Lender.
1.36. “Lien” shall mean any interest in Property securing an obligation owed to,
or a claim by, a Person, whether such interest is based on the common law,
statute or contract, and including, but not limited to, the security interest,
security title or lien arising from a security agreement, mortgage, deed of
trust, deed to secure debt, encumbrance, pledge, conditional sale or trust
receipt or a lease, consignment or bailment for security purposes.
1.37. “Loan Documents” shall mean this Agreement, the Guaranty, the Revolving
Note, the Subordination Agreements (when and if given), the Validity/Support
Guaranty (when and if given) and all other documents and instruments to be
delivered by Borrower or any Guarantor or any Validity/Support Guarantor under
this Agreement or in connection with the Loan or any other indebtedness or
obligation of Borrower to Lender or any Affiliate of Lender, as the same may be
amended, modified or supplemented from time to time, it being understood that on
the date hereof, there is no Guaranty except the Guaranty of IOT and there is no
Subordination Agreement and no Validity/Support Guaranty.
1.38. “Loans” shall mean the loans and advances made by Lender hereunder,
including all Advances.
1.39. “Lockbox” shall mean the account or accounts established by Borrower
pursuant to the lockbox agreement among Borrower, Lender and a financial
institution with which Borrower maintains a depository account into which the
proceeds of all Collateral are to be deposited, it being understood that on the
date hereof no Lockbox is required.
1.40. “Material Adverse Effect” shall mean any material adverse effect, as
determined in Lender’s discretion, on (a) the business, assets, operations,
prospects or condition, financial or otherwise, of Borrower or any Guarantor or
any Validity/Support Guarantor; (b) the ability of Borrower or any Guarantor or
any Validity/Support Guarantor to pay or perform the obligations in accordance
with their terms; (c) the value of the Collateral or the perfection or priority
of Lender’s liens; (d) the validity or enforceability of this Agreement or any
of the Loan Documents; or (e) the practical realization of the benefits, rights
and remedies inuring to Lender hereunder or under the Loan Documents.
1.41. “Maximum Facility” shall mean ONE MILLION AND 00/100 US DOLLARS
($1,000,000.00).

 

7



--------------------------------------------------------------------------------



 



1.42. “Notice of Borrowing” shall mean a written borrowing request substantially
in the form of Exhibit “C” attached hereto.
1.43. “Obligations” shall mean and include all loans (including the Loans),
advances, debts, liabilities, obligations, covenants and duties owing by
Borrower to Lender of any kind or nature, present or future, whether or not
evidenced by any note, guaranty or other instrument, whether arising under this
Agreement, the Loan Documents or under any other agreement or by operation of
law, whether or not for the payment of money, whether arising by reason of an
extension of credit, opening, guaranteeing or confirming of a letter of credit,
loan, guaranty, indemnification or in any other manner, whether direct or
indirect (including those acquired by assignment), absolute or contingent, due
or to become due, now due or hereafter arising and however acquired, including,
without limitation, all interest, charges, expenses, commitment, facility,
collateral management or other fees, attorneys’ fees and expenses, and any other
sum chargeable to Borrower under this Agreement, the Loan Documents or any other
agreement with Lender.
1.44. “Other Collateral” shall mean all Collateral other than Receivables.
1.45. “Person” shall mean an individual, partnership, limited liability company,
limited liability partnership, corporation, joint venture, joint stock company,
land trust, business trust or unincorporated organization, or a government or
agency or political subdivision thereof.
1.46. “Plan” shall mean an employee benefit plan or other plan now or hereafter
maintained for employees of Borrower and covered by Title IV of ERISA.
1.47. “Prime Rate” shall mean the rate published in the “Money Rates” column of
The Wall Street Journal from time to time or, in the event that The Wall Street
Journal is not available at any time, such rate published in another publication
as determined by Lender.
1.48. “Property” shall mean any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.
1.49. “Receivables” shall have the meaning given the term “Accounts” in the UCC
and shall include therein all present and future accounts, contract rights,
promissory notes, chattel paper (whether tangible or electronic), instruments,
documents, letter of credit rights (whether or not the letter of credit is
evidenced by a writing) all tax refunds and rights to receive tax refunds,
bonds, certificates, rights to payment for the sale or lease of equipment and
policies of insurance and insurance proceeds, investment securities, notes,
instruments and Deposit Accounts, book accounts, credits and reserves and all
forms of obligations whatsoever owing, together with all instruments, all
documents of title representing any of the foregoing, and all rights in any
merchandise or goods which any of the same may represent, all files and records
with respect to any collateral or security given by Borrower to Lender, together
with all right, title, security and guaranties with respect to each Receivable,
including any right of stoppage in transit, whether now owned or hereafter
created or acquired by Borrower or in which Borrower now has or hereafter
acquires any interest.

 

8



--------------------------------------------------------------------------------



 



1.50. “Reconciliation Report” shall mean a report in form satisfactory to
Lender, reconciling Borrower’s month-end Receivable agings and Payable agings to
Borrower’s monthly financial statements, and including bank reconciliations.
1.51. “Reportable Event” shall have the meaning assigned to that term in Title
IV of ERISA.
1.52. “Revolving Advances” shall mean the Advances to be made by Lender to
Borrower pursuant to Section 2.1 of this Agreement.
1.53. “Revolving Loan” shall mean the Advances to be made by Lender to Borrower
pursuant to Article 2 of this Agreement, and all interest thereon and all fees,
costs and expenses payable by Borrower in connection therewith.
1.54. “Revolving Note” shall mean Borrower’s promissory note dated on or about
even date herewith and given by Borrower to Lender to evidence the Revolving
Advances, as the same may be amended, modified or supplemented from time to
time.
1.55. “Solvent” shall mean when used with respect to any Person, such Person
(a) owns property the fair value of which is greater than the amount required to
pay all of such Person’s Indebtedness (including contingent debts), (b) owns
property the present fair salable value of which is greater than the amount that
will be required to pay the probable liabilities of such Person on its then
existing Indebtedness as such become absolute and matured, (c) is able to pay
all of its Indebtedness as such Indebtedness matures, and (d) has capital
sufficient to carry on its then existing business.
1.56. “Subordination Agreements” is a collective term which means all of the
following:

  (a)  
any instrument by the terms of which the payment of any debt owed by Borrower to
any Person is subordinated to the prior payment of the Obligations, it being
understood that on the date hereof there are no Subordination Agreements; and
    (b)  
all amendments, modifications or supplements of any of the foregoing made from
time to time hereafter.

1.57. “Termination Date” shall mean the earlier of December 31, 2010, or the
date on which Lender terminates this Agreement pursuant to Section 16.1 hereof
or Borrower terminates this Agreement pursuant to Section 16.2 hereof.
1.58. “This Agreement” shall include all written amendments, modifications and
supplements and shall refer to this Agreement as the same may be in effect at
the time such reference becomes operative.

 

9



--------------------------------------------------------------------------------



 



1.59. “UCC” shall mean the Uniform Commercial Code in effect from time to time
in the State of New York.
1.60. “Validity/Support Guarantor” shall mean any individual or entity who now
or hereafter executes a Validity/Support Guaranty, it being understood that on
the date hereof, there is no Validity/Support Guarantor.
1.61. “Validity/Support Guaranty” is a collective term which means all of the
following:

  (a)  
any instrument by the terms of which the Person executing such instruments
guarantees and supports the validity of the Receivables and other Collateral
providing credit support to the Revolving Loan; and
    (b)  
all amendments, modifications or supplements of any such Validity and Support
Agreement made from time to time hereafter.

1.62. “Voting Stock” shall mean securities of any class or classes of a
corporation the holders of which are ordinarily, in the absence of
contingencies, entitled to elect a majority of the corporate directors (or
Persons performing similar functions).
2. THE REVOLVING LOAN.
2.1. Revolving Advances. Subject to the terms and conditions of this Agreement
and relying upon the representations and warranties set forth in this Agreement,
for so long as no Default or Event of Default exists, Lender shall lend to
Borrower on its request, a sum equal to the lesser of: (a) ONE MILLION AND
00/100 ($1,000,000.00) US DOLLARS, and (b) up to seventy five percent (75%) of
the net face amount of Borrower’s Eligible Receivables, provided, however, that
as it relates to Borrower’s Eligible Receivables arising out of a fixed price
project, the aforesaid percentage shall be 50% not 75%.
2.2. Overline. Borrower acknowledges that Lender has advised Borrower that
Lender does not intend to permit Borrower to incur Obligations at any time in an
outstanding principal amount exceeding the Maximum Facility; however, it is
agreed that should the Obligations of Borrower to Lender incurred under the
Revolving Loan or otherwise exceed that figure or any other limitation herein
set forth, including without limitation, the borrowing formulas set forth in
Section 2.1 above, all such excess obligations shall (a) constitute Obligations
under this Agreement, (b) shall be entitled to the benefit of all security and
protection under this Agreement and all Loan Documents and secured by the
Collateral and (c) shall be payable immediately upon demand by Lender.
2.3. Reserves. The borrowing limits set forth in Section 2.1 above and otherwise
herein, shall be subject to such reserves as Lender shall reasonably deem
necessary and proper in Lender’s reasonable discretion. Reserves may be
established by Lender from time to time and in such manner (including reduction
of the rate of Revolving Advances) and for such reasons as Lender may determine
from time to time in Lender’s reasonable discretion. Payments, deposits,
guaranties or indemnifications made by Lender under any reimbursement agreement,
guaranty or similar instrument made in respect of any such instrument may be
treated by Lender as Revolving Advances to Borrower hereunder.

 

10



--------------------------------------------------------------------------------



 



2.4. Manner of Borrowing. Each Revolving Advance shall be requested in writing
via facsimile by a Notice of Borrowing executed by an authorized officer of
Borrower, not later than 11:00 a.m. Eastern Time on any Banking Day on which a
Revolving Loan is requested. Provided that Borrower shall have satisfied all
conditions precedent set forth in this Agreement, including the reaffirmation of
the representations and warranties and covenants as required under Section 15.2
hereof, and Borrower shall have sufficient Collateral to permit a Revolving
Advance hereunder in accordance with Section 2.1 hereof, Lender shall make the
Advance in the amount requested in writing by Borrower in immediately available
funds for credit to any account of Borrower (other than a payroll account) at a
bank in the United States of America as Borrower may specify (provided, however,
that Borrower shall pay Lender its usual and customary fees for such transfer).
Lender shall not be responsible for any failure of any amount so transferred to
be credited to any such account, unless such failure is due to Lender’s gross
negligence or willful misconduct.
2.5. Evidence of Borrower’s Obligations.
(a) Borrower’s obligation to pay principal of, and interest on, the Revolving
Advances made to Borrower shall be evidenced by the Revolving Note executed by
Borrower on the date hereof and delivered to Lender, as such note may from time
to time be extended, modified, refinanced, renewed, substituted, replaced and/or
redated with the written consent of Lender.
(b) In addition to being evidenced by the Revolving Note, all Revolving Advances
made by Lender under the Revolving Loan and all interest due on the Revolving
Loan and all other amounts due under the Revolving Loan and this Agreement and
all payments made on account of principal and/or interest and/or such other
amounts may be entered by Lender on its records. The aggregate unpaid principal
and/or interest and/or other amounts entered and shown on Lender’s records shall
further evidence the principal and/or interest and/or other amounts owing and
unpaid on the Revolving Loan and this Agreement.
(c) Lender shall render a statement of account which can be accomplished by a
monthly mailing of transaction activity and balances similar to what is being
done presently. If Borrower fails to object to the statement within sixty
(60) days after it is received by Borrower, it shall be deemed to be an account
stated and binding upon Borrower, absent manifest error. Notwithstanding the
foregoing, Lender’s failure to enter on such records the date and amount of any
Revolving Advance or unpaid interest or other amounts shall not, however, limit
or otherwise affect the obligations of Borrower under this Agreement to repay
the principal amount of the Revolving Advances made by Lender to Borrower under
the Revolving Loan, together with all interest accruing and other amounts due
thereon.

 

11



--------------------------------------------------------------------------------



 



2.6. Payments. All payments with respect to the Obligations shall either be
charged by Lender to Borrower’s account, charged as an advance or made by
Borrower to Lender in U.S. currency and without any defense, offset or
counterclaim of any kind, at 580 White Plains Road, Suite 610, Tarrytown, NY
10591, or to such other address as Lender shall specify, by 12:00 noon New York,
New York time on the date when due. Whenever any payment to be made shall
otherwise be due on a day that is not a Banking Day, such payment shall be made
on the next succeeding Banking Day and such extension of time shall be included
in computing interest in connection with any such payment. Lender may make an
Advance to reimburse itself for any payments on the Obligations (including fees
and expenses payable by Borrower) which are not paid when due, without prior
notice or demand to Borrower, but which Lender agrees shall be reflected in the
monthly statements set forth in Section 8 of this Agreement. Prior to the
occurrence of an Event of Default, Lender shall give written notice to Borrower
of any reasonable legal, auditing, or accounting fees or expenses incurred by
Lender (other than such fees and expenses which are attributable to periods
prior to the closing hereof or which are attributable to the closing hereof, all
of which fees and expenses are due and payable at the time of closing),
whereupon Borrower shall have thirty (30) days to make satisfactory payment of
such fees and expenses. If Borrower fails to pay such fees and expenses in full
within such thirty (30) day period, then Lender may, without further notice or
demand, make an Advance to reimburse itself for such fees and expenses;
provided, however, that, Borrower’s right to review, object to and dispute such
fees and expenses shall not be effected thereby; provided, further, however,
that Borrower’s right to review, object to and dispute such fees and expenses
shall be exercised in accordance with Section 9 of this Agreement.
2.7. Collections/Balance/Statements/etc.
(a) Collection and Remittance. Borrower covenants and agrees to maintain the
Blocked Account over which Lender shall have the sole power of withdrawal. All
proceeds of Receivables whether cash, checks, drafts, notes, acceptances or
other forms of payment, if received by Borrower, shall be received by Borrower
in trust for Lender, and Borrower agrees to deliver or cause to be delivered,
such payments forthwith, in the identical form in which received, to Lender or
to the Blocked Account, as Lender shall require from time to time. Collected
funds in the Blocked Account shall be swept daily and the proceeds deposited to
an account of Lender or Borrower as Lender shall elect.
(b) Determination of Balance of Revolving Loan. In determining the outstanding
balance of the Revolving Loan, (i) funds transferred from the Blocked Account to
the Lender’s account at Harris Trust and Savings Bank, ABA # 071000288, Chicago,
Illinois 60690, Account Name: Keltic Financial Partners II, L.P., Account
No. 3117009 (or such other account as Lender may direct from time to time),
before 2 p.m. Eastern Time of a Business Day will be credited on the second
(2nd) Banking Day after such Banking Day, and thereafter on the following
Banking Day, as follows: (a) first, to the outstanding principal balance of the
Revolving Loan, and (b) second, to all other Obligations in such order as Lender
shall elect; (ii) any other form of funds received by Lender will be credited on
the Banking Day when Lender has received notification that such funds are
collected and available to Lender if before 2 p.m. (Eastern Time), and
thereafter on the following Banking Day; (iii) all credits shall be conditional
upon final payment to Lender in cash or solvent credits of the items giving rise
to them and, if any item is not so paid, the amount of any credit given for it
shall be charged to the balance of the Revolving Loan whether or not the item is
returned; and (iv) for the purpose of computing interest on the Revolving Loan
and other Obligations, interest shall continue to accrue on the amount of any
payment credited to the Revolving Loan balance by Lender for a period of two
(2) calendar days after the date so credited. Subject to Lender’s rights, as set
forth in Section 14, as soon as available payment is received by Lender with
respect to all credits, if there are no outstanding Obligations hereunder, then
Lender in accordance with and subject to applicable law, will transfer upon
Borrower’s written request the funds on deposit in the Blocked Account to
Borrower’s operating account.

 

12



--------------------------------------------------------------------------------



 



2.8. Payment on Termination Date. Notwithstanding anything herein to the
contrary, the entire outstanding principal balance of the Loans, plus all
accrued and unpaid interest thereon and all fees and other amounts payable under
this Agreement and the Loan Documents, shall be due and payable, in full, on the
Termination Date.
3. LENDER’S COMPENSATION.
3.1. Interest on Revolving Advances; Costs and Expenses.
(a) Borrower shall pay interest monthly, in arrears, on the first day of each
month, on the average daily unpaid principal amount of the Revolving Advances
made to Borrower at the Revolving Loan Interest Rate
(b) The Revolving Loan Interest Rate shall mean the per annum rate equal to the
highest of: (1) the Prime Rate plus 275 basis points (2.75%) or (2) LIBOR plus
five and one-quarter percent (5.25%) per annum, or (3) seven percent (7.00%) —
in each instance calculated on the basis of a year consisting of 360 days and
paid for the number of days actually elapsed.
(c) Notwithstanding the foregoing, on and after the occurrence of an Event of
Default hereunder, Borrower shall pay interest on all Revolving Advances at a
rate which is three percent (3%) per annum above the interest rate which would
otherwise be in effect under this Agreement with respect to the Revolving
Advances; provided, however, in no event shall any interest to be paid hereunder
or under any Loan Document exceed the maximum rate permitted by law.
3.2. Commitment and Closing Fee. Borrower shall pay to Lender a $15,000 closing
fee, payable upon the date hereof.
3.3. Facility Fee. Borrower shall pay to Lender monthly, in arrears, on the
first day of each month (commencing on February 1, 2010, for the month of
January 2010), a facility fee in an amount equal to one percent (1%) per annum
of the Maximum Facility. The aforesaid facility fee, despite permitted monthly
installment payments, is deemed earned in full on the date hereof.
3.4. Collateral Management Fee. Borrower shall pay to Lender monthly, in
arrears, on the first day of each month, a collateral management fee in an
amount of Seven Hundred and 00/100 Dollars ($700.00), provided, however, that if
there is no borrowing under the Revolving Loan in any calendar month, the
aforesaid collateral management fee will be in the amount of Five Hundred 00/100
Dollars ($500.00) for such month. Notwithstanding the foregoing, on and after
the occurrence of an Event of Default hereunder, the collateral management fee
shall be increased by $1,000.00 per month over the otherwise applicable
collateral management fee.

 

13



--------------------------------------------------------------------------------



 



3.5. Field Examination Fees. Borrower shall promptly reimburse Lender for all
costs and expenses associated with periodic field examinations performed by
Lender and its agents, as deemed reasonably necessary by Lender; provided,
however, Lender agrees that so long as an Event of Default has not occurred and
is not continuing, Borrower shall not be required to reimburse Lender for the
costs and expenses associated with more than four (4) such field examinations
per calendar year. Lender shall use its best efforts to complete the on site
portion such field examinations within two (2) man days per field examination.
3.6. Prepayment Premium. If Borrower prepays all or substantially all of the
principal of the Revolving Loan prior to the Termination Date other than from
funds internally generated in the ordinary course of business, including,
without limitation, by raising additional capital or any normal course payment
on the Loans that do not have the effect of a permanent reduction in the Loans,
Borrower shall pay to Lender at the time of such prepayment, a prepayment
premium in an amount equal to two percent (2.0%) of the Maximum Facility, except
that no prepayment premium shall be required in connection with any termination
of this Agreement by Lender so long as there is no Event of Default hereunder.
3.7. Computation of Interest and Fees. All interest and fees hereunder shall be
computed on the basis of a year consisting of three hundred sixty (360) days for
the number of days actually elapsed.
3.8. Payment of Interest and Fees. Interest and fees shall be payable
immediately when due, and shall be paid by Lender’s making an Advance in the
amount of the interest and/or fee due against the Revolving Loan, but any
failure or delay by Lender in submitting any invoice for such interest or fee or
in the making of an advance against the Revolving Loan shall not discharge or
relieve Borrower of its obligation to make such interest or fee payment.
4. APPLICATION OF PROCEEDS. The proceeds of the Revolving Advances shall be used
solely by Borrower for working capital needed in the normal operation of
Borrower’s business.
5. SECURITY INTEREST IN COLLATERAL. To secure the prompt payment and performance
of all of Borrower’s Obligations to Lender, Borrower transfers and assigns to
Lender and grants to Lender a first priority Lien on and first security interest
in all of the following property and interests in property of Borrower, whether
now owned or existing or hereafter created, acquired or arising and wheresoever
located:

  (a)  
All Receivables, whether now owned or existing or hereafter created, acquired or
arising and wheresoever located;
    (b)  
all Inventory, whether now owned or existing or hereafter created, acquired or
arising and wheresoever located;

 

14



--------------------------------------------------------------------------------



 



  (c)  
all Equipment, whether now owned or existing or hereafter created, acquired or
arising and wheresoever located;
    (d)  
all General Intangibles, whether now owned or existing or hereafter created,
acquired or arising and wheresoever located;
    (e)  
all Investment Property, whether now owned or existing or hereafter created,
acquired or arising and wheresoever located;
    (f)  
all Deposit Accounts, whether now owned or existing or hereafter created,
acquired or arising and wheresoever located;
    (g)  
Letter-of-Credit Rights, whether now owned or existing or hereafter created,
acquired or arising and wheresoever located;
    (h)  
all monies or other Property of any kind, now or at any time or times hereafter,
in the possession or under the control of Lender or any affiliate of Lender or
any representative, agent or correspondent of Lender, whether now owned or
existing or hereafter created, acquired or arising and wheresoever located;
    (i)  
all other business assets of Borrower, whether now owned or existing or
hereafter created, acquired or arising and wheresoever located;
    (j)  
all accessions to, substitutions for and all replacements, products and cash and
noncash proceeds of (a), (b), (c), (d), (e), (f), (g), (h) and (i) above,
including, without limitation, proceeds of and unearned premiums with respect to
insurance policies insuring any of the Collateral and claims against any Person
for loss of, damage to, or destruction of any or all of the Collateral; and
    (k)  
all books and records (including, without limitation, customer lists, credit
files, computer programs, printouts and other computer materials and records) of
Borrower pertaining to any of (a), (b), (c), (d), (e), (f), (g), (h), (i) or
(j) above.
    (l)  
in the case of Borrower’s interests in any non-U.S. subsidiary, if any,
“Collateral” shall be limited to no more than 65% of the stock of any non-U.S.
subsidiary, and shall exclude the assets of any non-U.S. subsidiary.

6. RECOURSE TO SECURITY. Borrower specifically understands and agrees that
Lender’s recourse against and/or to any security or Collateral shall not be
required as a prior condition to Lender’s exercise of any of its rights and
remedies hereunder.

 

15



--------------------------------------------------------------------------------



 



7. INDUCING REPRESENTATIONS. In order to induce Lender to make the Loans,
Borrower makes the following representations and warranties to Lender:
7.1. Organization and Qualifications.
(a) Borrower is a corporation duly organized and existing under the laws of the
State of Delaware.
(b) Borrower is qualified to do business in New York and in every other
jurisdiction where the nature of its business requires it to be so qualified and
where failure to so qualify might have a Material Adverse Effect.
7.2. Corporate Name and Address.
(a) Borrower was incorporated on October 1, 2009. On or about November 18, 2009,
HELIOS & MATHESON NORTH AMERICA INC., a New York corporation formerly known as
The A Consulting Team, Inc., was merged into Borrower, as evidenced by a State
of Delaware Certificate of Ownership and Merger filed with the Delaware
Secretary of State on November 18, 2009.
(b) Borrower’s executive office is at the addresses set forth above.
7.3. Corporate Structure. Borrower has no subsidiaries or Affiliates, except as
set forth on Schedule 7.3 attached hereto.
7.4. Legally Enforceable Agreement. The execution, delivery and performance of
this Agreement, and each and all of the other Loan Documents and all and any
other instruments and documents to be delivered by Borrower or its Affiliates
hereunder and the creation of all Liens and security interests provided for
herein are within Borrower’s corporate power, have been duly authorized by all
necessary or proper corporate action (including the consent of shareholders
where required), are not in contravention of any agreement or indenture to which
Borrower is a party or by which it is bound, or of the Certificate of
Incorporation or By-Laws of Borrower, and are not, to the best of Borrower’s
knowledge, in contravention of any provision of law and the same do not, to the
best of Borrower’s knowledge, require the consent or approval of any
governmental body, agency, authority or any other person which has not been
obtained and a copy thereof furnished to Lender. The execution, delivery and
performance of the Guaranty to be delivered by the Guarantor is not, to the best
of Borrower’s knowledge, in contravention of any provision of law and the same
does not require the consent or approval of any governmental body, agency,
authority or any other person which has not been obtained and a copy thereof
furnished to the Lender.
7.5. Solvent Financial Condition. Borrower and Guarantor are each Solvent, as
defined in Section 1.55 hereof.

 

16



--------------------------------------------------------------------------------



 



7.6. Financial Statements.
(a) Borrower’s filed SEC Form 10-K dated as of December 31, 2008, a copy of
which has been delivered to Lender, fairly presents Borrower’s financial
condition and results of operations as relevant and as of such date and there
have been no material adverse changes since such date.
(b) Borrower does not have any material contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments, or unrealized or unanticipated
losses from any unfavorable commitments except those, if any, which were
disclosed to Lender in such Form 10-K.
7.7. Joint Ventures. Borrower is not engaged in any joint venture or partnership
with any other Person.
7.8. Real Estate. Attached hereto as Schedule 7.8 is a list showing, to the best
of Borrower’s knowledge, all real property owned or leased by Borrower.
7.9. Patents, Trademarks, Copyrights and Licenses. To the best of Borrower’s
knowledge, Borrower owns or has a valid license to use all the patents,
trademarks, service marks, trade names, copyrights and licenses, if any, which
are currently used by it in and are reasonably necessary for the present and
planned future conduct of its business without conflict with the rights of
others. To the best of Borrower’s knowledge, all such licenses and other similar
rights (exclusive of licenses relating to normal office business software (e.g.
licenses for computer programs such as Word and Excel) that are used by Borrower
in its normal operations) with a value to Borrower in excess of $200,000.00 are
listed on Schedule 7.9 attached hereto and made a part hereof, if any.
7.10. Existing Business Relationship. There exists no actual or, to the best of
Borrower’s knowledge, threatened termination, cancellation or limitation of, or
any materially adverse modification or change in, the business relationship of
Borrower with any customer or group of customers whose purchases individually or
in the aggregate are material to the operations of Borrower, or with any
supplier.
7.11. Investment Company Act: Federal Reserve Board Regulations. Borrower is not
an “investment company”, or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company”, as such terms are defined
in the Investment Company Act of 1940, as amended (15 U.S.C. §80(a)(1), et
seq.). The making of the Revolving Loan hereunder by Lender, the application of
the proceeds and repayment thereof by Borrower and the performance of the
transactions contemplated by this Agreement will not violate any provision of
said Act, or any rule, regulation or order issued by the Securities and Exchange
Commission thereunder. Borrower does not own any margin security as that term is
defined in Regulation U of the Board of Governors of the Federal Reserve System
and the proceeds of the borrowings made pursuant to this Agreement will be used
only for the purposes contemplated hereunder. None of the proceeds will be used,
directly or indirectly, for the purpose of purchasing or carrying any margin
security or for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry margin security or for any other
purpose which might constitute any of the loans under this Agreement a “purpose
credit” within the meaning of said Regulation U or Regulations T or X of the
Federal Reserve Board. Borrower will not take, or permit any agent acting on its
behalf to take, any action which might cause this Agreement or any document or
instrument delivered pursuant hereto to violate any regulation of the Federal
Reserve Board.

 

17



--------------------------------------------------------------------------------



 



7.12. Tax Returns. Borrower and the Guarantors have filed or timely extended the
filing date of all material tax returns (Federal, state or local) required to be
filed and paid all taxes shown thereon to be due and payable including interest
and penalties or has provided adequate reserves therefore, except to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. To the best of Borrower’s knowledge, no assessments
have been made against Borrower or the Guarantors by any taxing authority nor
has any penalty or deficiency been made by any such authority. To the best of
Borrower’s knowledge, no Federal income tax return of Borrower or any Guarantor
is presently being examined by the Internal Revenue Service nor are the results
of any prior examination by the Internal Revenue Service or any State or local
tax authority being contested by Borrower.
7.13. Litigation. Except as disclosed in Schedule 7.13, no action or proceeding,
is now pending or, to the best of Borrower’s knowledge, is threatened against
Borrower or any Guarantor at law, in equity or otherwise, before any court,
board, commission, agency or instrumentality of the Federal or state government
or of any municipal government or any agency or subdivision thereof, or before
any arbitrator or panel of arbitrators, and neither Borrower nor any Guarantor
has accepted liability for any such action or proceeding. Borrower has not
received notice of and, to the best of Borrower’s knowledge, there is no
proceeding pending before any governmental agency (Federal, state or local) and,
to the best of Borrower’s knowledge, no investigation has been commenced before
any such government agency the effect of which, if adversely decided, would
affect or impair Borrower’s business or financial condition.
7.14. Receivables Locations. Annexed hereto as Schedule 7.14 is a list showing
all places at which Borrower maintains, or will maintain, records relating to
Receivables.
7.15. Inventory Locations. Annexed hereto as Schedule 7.15 is a list showing all
places where Borrower maintains, or will maintain, Inventory with, in the
aggregate, book value in excess of $50,000.00. Such list indicates whether the
premises are owned or leased by Borrower or whether the premises are the
premises of a warehouseman or other third party, and if owned by a third party,
the name and address of such third party.
7.16. Equipment List and Locations. Annexed hereto as Schedule 7.16 is a
computer printout from Borrower’s books and records showing substantially all of
Borrower’s Equipment (except for items of Equipment which in the aggregate do
not have material value), and describing the places where the same is located.
All Equipment is free and clear of all Liens and security interests voluntarily
created by Borrower in favor of any Person other than Lender, except as set
forth on Schedule 7.16, and to the best of Borrower’s knowledge, there are no
other Liens or security interests encumbering any Equipment.
7.17. Title Liens. Borrower has good and marketable title to the Receivables
and, to the best of Borrower’s knowledge, the Other Collateral, as sole owner
thereof. There are no existing Liens voluntarily created by Borrower on any
property of Borrower, except for Liens in favor of Lender and Liens described in
Schedule 7.17 and, to the best of Borrower’s knowledge, there are no other Liens
on any property of Borrower. Except as set forth on Schedule 7.17, none of the
Receivables and, to the best of Borrower’s knowledge, none of the Other
Collateral is subject to any prohibition against encumbering, pledging,
hypothecating or assigning the same or requires notice or consent in connection
therewith.

 

18



--------------------------------------------------------------------------------



 



7.18. Existing Indebtedness. Borrower has no existing Indebtedness except the
Indebtedness described in Schedule 7.18.
7.19. ERISA Matters. Borrower does not have any so-called “defined benefit” Plan
and, with respect to Borrower’s so-called “defined contribution” Plan, Borrower
has not made any contributions thereunder, is not obligated to make any
contributions and does not have any outstanding obligations thereunder pursuant
to the terms thereof. To the best of Borrower=s knowledge, Borrower has not
engaged in any transaction which would subject Borrower to tax, penalty or
liability for prohibited transactions imposed by ERISA or the Code.
7.20. Occupational Safety and Health. To the best of Borrower’s knowledge,
Borrower has duly complied in all material respects with the provisions of the
federal Occupational Safety and Health Act, 29 U.S.C. § 651, et seq. and all
rules and regulations thereunder and all similar state and local Governmental
Rules related to occupational safety and health. To the best of Borrower’s
knowledge, there are no outstanding citations, notices or orders of
non-compliance issued to Borrower under any such Governmental Rules related to
occupational safety and health.
7.21. Environmental Matters. Except as disclosed in Schedule 7.21 or as would
not reasonably be expected to result as a Material Adverse Effect:
(a) To the best of Borrower’s knowledge, no property currently owned or leased
by Borrower is or has been used for the generation, manufacture, refining,
transportation, treatment, storage, handling or disposal of any “hazardous
substances” or “hazardous wastes” which are regulated under Environmental Laws
in a manner materially violating any Environmental Law; (b) to the best of
Borrower’s knowledge, Borrower is in material compliance with all applicable
Environmental Laws; (c) to the best of Borrower’s knowledge, Borrower has not
released hazardous substances at, upon, under or within any property currently
owned or leased by Borrower, (d) to the best of Borrower’s knowledge, there are
not now any above-ground or underground storage tanks used or operated by
Borrower at any property currently owned or leased by Borrower that are not in
material compliance with Environmental Law; (e) to the best of Borrower’s
knowledge, there are no transformers, capacitors or other items of Equipment
containing polychlorinated biphenyls at levels in excess of 49 parts per
million, violative of any applicable Environmental Law, at any property
currently owned or leased by Borrower except for those owned or operated by
utility companies; (f) to the best of Borrower’s knowledge, no hazardous
substances are present at any property currently owned or leased by Borrower in
a manner materially violating any Environmental Law; (g) to the best of
Borrower’s knowledge, all permits and authorization required under Environmental
Laws for all operations of Borrower have been duly issued and are in full force
and effect, including but not limited to those for air emissions, water
discharges and treatment, storage tanks and the generation, treatment, storage
and disposal of hazardous substances; (h) to the best of Borrower’s knowledge,
there are no past, pending or threatened environmental claims against Borrower
or any property currently owned or leased by Borrower except for such claims
which have been resolved; (i) to the best of Borrower’s knowledge, there is no
condition or occurrence on any property currently owned or leased by Borrower
that could be anticipated (1) to form the basis of any environmental claim
against Borrower or (2) to cause any property currently owned or leased by
Borrower to be subject to any restrictions on its ownership, occupancy or
transferability under any Environmental Law.

 

19



--------------------------------------------------------------------------------



 



7.22. Labor Disputes. There are no pending or, to the best of Borrower’s
knowledge, threatened labor disputes which could have a Material Adverse Effect.
7.23. Intellectual Property. To the best of Borrower’s knowledge, Borrower owns
or has a valid license to use all necessary patents, trademarks, service marks,
copyrights and other intellectual property, if any, which are currently used by
it in and are reasonably necessary or useful in the operation of its business,
in each case free of any claims or infringements. Notwithstanding the foregoing,
Borrower is aware of other users of the term “TACT” and combinations including
“A Consulting”, which users may be able to restrict Borrower’s ability to
establish or protect Borrower’s right to use these terms. Borrower has in the
past been contacted by other users of the term “TACT” alleging rights to the
term. Borrower has completed filings with the U.S. Patent and Trademark Office
in order to protect certain marks, including “TACT” and “The A Consulting Team”.
7.24. Location of Bank and Securities Accounts. Schedule 7.24 hereto sets forth
a complete and accurate list of all deposit, checking and other bank accounts,
all securities and other accounts maintained with any broker dealer and all
other similar accounts maintained by Borrower, together with a description
thereof.
7.25. Compliance With Laws. Borrower is in compliance with all federal, state
and local governmental rules, ordinances and regulations (“Governmental Rules”)
applicable to its ownership or use of properties or the conduct of its business,
except for violations or failures to comply, if any, which would not reasonably
be expected to have a Material Adverse Effect. Borrower has not received any
notice of violation of any of the foregoing.
7.26. No Other Violations. Borrower is not in violation of any term of its
Certificate of Incorporation or By-laws and, to the best of Borrower’s
knowledge, no event or condition has occurred and is continuing which
constitutes or results in (or would constitute or result in, with the giving of
notice, lapse of time or other condition) (a) a breach of, or a default under,
any agreement, undertaking or instrument to which Borrower is a party or by
which it or any of its property may be affected, or (b) the imposition of any
Lien on any property of Borrower. To the best of Borrower’s knowledge, no
Guarantor is in breach or default under any agreement, undertaking or instrument
to which any such Guarantor is a party or by which he/it or his/its property may
be affected, nor does any condition exist which would constitute such a breach
or default or result in the imposition of any Lien on any Property of any such
Guarantor.

 

20



--------------------------------------------------------------------------------



 



7.27. Survival of Representations and Warranties. Borrower covenants, warrants
and represents to Lender that all representations and warranties of Borrower
contained in this Agreement or any of the other Loan Documents shall be true at
the time of Borrower’s execution of this Agreement and the other Loan Documents,
and Lender’s right to bring an action for breach of any such representation or
warranty or to exercise any remedy hereunder based upon the breach of such
representation or warranty shall survive the execution, delivery and acceptance
hereof by Lender and the closing of the transactions described herein or related
hereto until the Obligations are finally and irrevocably paid in full. Lender
acknowledges and agrees that Borrower is not making any representation or
warranty to Lender with respect to those matters set forth on Schedule 7.27
hereto; provided, however, that Borrower represents and warrants that it knows
of no fact or circumstance, and it has not failed to disclose to Lender any fact
or circumstance known to it, that would make any such matters false or
materially misleading.
8. FINANCIAL STATEMENTS AND INFORMATION; CERTAIN NOTICES TO LENDER. So long as
Borrower shall have any Obligations to Lender under this Agreement, Borrower
shall deliver to Lender, or shall cause to be delivered to Lender:
8.1. Borrowing Base Certificate. A satisfactorily completed and executed
Borrowing Base Certificate monthly (within 2 days after the end of each month),
provided, however, that if Borrower initiates borrowing under the Loan
Agreement, Borrower must submit a satisfactorily completed and executed
Borrowing Base Certificate twice-monthly, the first as at the 15th day of each
month (to be submitted within 2 days after such date) and the second as at the
end of each month (within 2 days after the end of each such month), as well as
contemporaneously with each request for an Advance.
8.2. Monthly Reports. Within twenty (20) days after the end of each month, an
accounts receivable aging and accounts payable aging and Borrower’s
Reconciliation Report for such month, all in form satisfactory to Lender,
prepared by Borrower and if Lender so requests, customer statements, sales
journals, cash receipts journals and detailed sales credit reports.
8.3. Annual Financial Statements. Within ninety (90) days after the close of
each Fiscal Year, (a) a copy of the annual consolidating and consolidated
financial statements of Borrower consisting of balance sheets, statements of
operations and retained earnings and statements of cash flow audited by
independent certified public accountants and certified by such accountants, and
accompanied by such accountants’ certification that, in the normal course of
their review, such accountants have become aware of no presently existing state
of facts constituting a Default or an Event of Default under this Agreement,
(b) a copy of the annual consolidating financial statements of Borrower in the
same format as the annual consolidated financial statements except that such
consolidating statements shall be prepared by management of Borrower in
accordance with Generally Accepted Accounting Principles provided that the
consolidating financial statements will not contain footnotes and certified by
the chief financial officer of Borrower, and (c) the Compliance Certificate. In
addition, Borrower shall deliver, or cause to be delivered, to Lender, if and
when issued, any management letters prepared by Borrower’s independent certified
public accountants.
8.4. Financial Statements. Within (a) forty-five (45) days after the end of each
first, second and third quarter, and (b) ninety (90) days after the end of each
fourth quarter of each Fiscal Year, consolidating and consolidated financial
statements of Borrower consisting of balance sheets, statements of operations
and retained earnings and statements of cash flow, prepared by management of
Borrower in accordance with Generally Accepted Accounting Principles and
certified by the chief financial officer of Borrower, together with the
Compliance Certificate; provided that the consolidating financial statements
will not contain footnotes.

 

21



--------------------------------------------------------------------------------



 



8.5. Tax Returns. A copy of Borrower’s federal income tax return, as and when
filed with the Internal Revenue Service.
8.6. Projections. Within thirty (30) days prior to the end of each of Borrower’s
fiscal years, financial projections for Borrower in form satisfactory to Lender
covering not less than a one (1) year period, commencing with the succeeding
fiscal year. If such projections are for a one (1) year period, then such
projections shall be prepared on a monthly basis. If such projections are for
more than a one (1) year period, then such projections shall be prepared on a
monthly basis with respect to first year thereof and on a quarterly basis
thereafter.
8.7. Customer Lists. Semiannually, a list of all of Borrower’s customers and
vendors, including the addresses, telephone and facsimile numbers which lists
shall be delivered within thirty (30) days after each second fiscal quarter and
within thirty (30) days after the each fiscal year end.
8.8. Insurance. Annually, within thirty (30) days of the renewal date of such
insurance policy, evidence of insurance in form and content satisfactory to
Lender and otherwise in compliance with Section 12.6 hereof, together with the
original insurance policy.
8.9. Notice of Event of Default and Adverse Business Developments. Immediately
after becoming aware of the existence of a Default or any Event of Default under
this Agreement or after becoming aware of any developments or other information
which is likely to (i) materially adversely affect Borrower’s business,
prospects, profits or condition (financial or otherwise) or its ability to
perform this Agreement, or (ii) adversely affect the properties of Borrower,
including, without limitation, the following:
(a) any substantial dispute that may arise between Borrower and any governmental
regulatory body or law enforcement authority, including any action relating to
any material tax liability of Borrower;
(b) all litigation against Borrower where the amount claimed in any one suit or
action is $250,000 or more and all litigation where the amount claimed in the
aggregate is $500,000 or more except when the same is fully covered by insurance
and the insurer accepts liability therefor;
(c) any labor controversy resulting in or threatening to result in a strike or
work stoppage against Borrower;
(d) any proposal by any public authority to acquire the assets or business of
Borrower;

 

22



--------------------------------------------------------------------------------



 



(e) the location of any Collateral other than at Borrower’s place of business or
as permitted under this Agreement;
(f) any proposed or actual change of Borrower’s name, identity or corporate
structure; and
(g) any other matter which has resulted or is likely to result in a Material
Adverse Effect.
In each case, Borrower will provide Lender with telephonic or telegraphic notice
specifying and describing the nature of such Default, Event of Default or
development or information, and such anticipated effect, which telephonic or
telegraphic notice shall be promptly confirmed in writing within three
(3) Banking Days; and
8.10. Other Information. Such other information respecting the financial
condition of Borrower or any property of Borrower in which Lender may have a
Lien as Lender may, from time to time, reasonably request. Borrower authorizes
Lender to communicate directly with Borrower’s independent certified public
accountants and has authorized those accountants to disclose to Lender any and
all financial statements and other information of any kind that they may have
with respect to Borrower and its business and financial and other affairs.
Borrower shall deliver a letter addressed to such accountants instructing them
to comply with the provisions of this Section. Lender shall treat all non-public
documents and information marked “Confidential” (“Confidential Information”) so
obtained or provided by Borrower or its agents, representatives or certified
public accountants as confidential and will hold and will cause its respective
employees, agents and representatives to hold in confidence all such
Confidential Information concerning Borrower, IOT and their Affiliates except:
(i) when Lender is required to disclose pursuant to Governmental Rules,
(ii) when Lender is compelled to disclose by judicial or administrative process,
(iii) when deemed necessary by Lender in its commercially reasonable discretion
to enforce this Agreement or any of the other Loan Documents, and (iv) in
connection with the sale of participations in or the assignment of all or any
part of Lender’s interest in the Loans. Lender will not release or disclose such
Confidential Information to any other person, except its auditors, attorneys,
financial advisors and other consultants, advisors, agents and representatives.
If the transactions contemplated by this Agreement are not consummated, such
confidence shall be maintained and, if requested by or on behalf of Borrower,
Lender will, and will use all reasonable efforts to cause its auditors,
attorneys, financial advisors and other consultants, agents and representatives
to, return to Borrower or destroy, at Borrower’s cost and expense, all copies of
all such Confidential Information.
9. ACCOUNTING. Lender shall account monthly to Borrower. Each and every account
shall be deemed final, binding and conclusive upon Borrower in all respects, as
to all matters reflected therein, unless Borrower, within thirty (30) days after
the date the account was rendered, delivers to Lender written notice of any
objections which it may have to any such account and in that event only those
items expressly objected to in such notice shall be deemed to be disputed by
Borrower. If Borrower disputes the correctness of any statement, Borrower’s
notice shall specify in detail the particulars of its basis for contending that
such statement is incorrect.

 

23



--------------------------------------------------------------------------------



 



10. WARRANTIES WITH RESPECT TO RECEIVABLES. Borrower represents and warrants to
Lender that each Receivable created by it (i) will be free and clear of liens
and encumbrances in favor of any Person other than Lender, except as otherwise
permitted hereunder, (ii) will cover a bona fide sale and delivery of
merchandise usually dealt in by Borrower in the ordinary course of its business
or will cover the rendition of services by Borrower to customers of a kind
ordinarily rendered in the ordinary course of Borrower’s business, (iii) will be
for a liquidated amount from a customer competent to contract therefor, (iv) is
not subject to renegotiation, except in the ordinary course of Borrower’s
business consistent with Borrower’s past practice, (v) is not subject to any
prepayment or credit and will not be subject to any deduction, offset,
counterclaim, lien or other condition other than in the ordinary course of
Borrower’s business, and (vi) is generally enforceable in accordance with its
terms. Borrower further represents and warrants that all services to be
performed by Borrower in connection with each Receivable have been performed.
11. SPECIAL PROVISIONS WITH RESPECT TO RECEIVABLES AND RELATED MATTERS.
11.1. Confirmatory Written Assignments. Promptly after the creation of any
Receivable, if Lender shall so request, Borrower shall execute and deliver
confirmatory written assignments to Lender of Eligible Receivables, but the
failure to execute or deliver any schedule or assignment shall not affect or
limit any Lien or other right of Lender in and to any Receivable. Borrower shall
cause all of its invoices to be printed and to bear consecutive numbers, and to
issue its invoices in such consecutive numerical order. On Lender’s request
therefor, Borrower shall also furnish to Lender copies of invoices to customers
and employee timesheets. Borrower will also furnish Lender with such other
documents and instruments as Lender may request in connection with any
Receivables, including detailed monthly agings. Borrower shall deliver to Lender
the originals of all letters of credit, notes, and instruments in its favor and
such endorsements or assignments as Lender may request. If Borrower shall fail
to deliver to Lender any Receivables, financial or any other report with respect
to the Collateral required to be delivered by Borrower pursuant to Section 7 and
Section 8 of this Agreement within ten (10) days after the dates set forth
therein, then Borrower agrees to pay to Lender a fee of fifty dollars ($50.00)
per day, beginning on the date that next follows the date required for delivery
of such report and continuing through the date that Borrower delivers said
report for each report and/or document that Borrower fails to deliver to Lender
under this Agreement.
11.2. Notice of Certain Events. Borrower will notify Lender of all disputes,
returns and of all claims asserted with respect to (i) any Receivables which
disputes or claims exceed $50,000 per occurrence, and (ii) any Receivables
(other than Eligible Receivables) which disputes or claims exceed $150,000 per
occurrence. Borrower shall promptly report each such return, repossession or
recovery of merchandise to Lender, advising it of the location thereof and
providing it with a description of such goods and their location. Borrower shall
not settle or adjust any dispute or claim, or grant any discount (except
ordinary trade discounts and volume discounts), credit or allowance or accept
any return of merchandise, without Lender’s consent, except for credits,
discounts or allowances on Receivables in an aggregate amount not to exceed (i)
$150,000 per calendar month, and (ii) $400,000 per calendar quarter. Upon the
occurrence of and during the continuance of an Event of Default for a period of
in excess of two (2) months, Lender may settle or adjust disputes or claims
directly with customers or Account Debtors of Borrower for amounts and upon
terms which it considers advisable. Where Borrower receives Collateral of any
kind or nature by reason of transactions between itself and its customers or
Account Debtors, it will hold the same on Lender’s behalf, subject to Lender’s
instructions, and as property forming part of the Receivables. Where Borrower
sells to a customer or Account Debtor which also sells to it or which may have
other claims against it, Borrower will so advise Lender, promptly upon being
notified of such purchase order.

 

24



--------------------------------------------------------------------------------



 



11.3. Communication with Account Debtors. Borrower authorizes Lender, before an
Event of Default, without the consent of Borrower, to communicate directly with
Account Debtors or customer’s accounts payable departments, by whatever means
Lender shall elect, for the purpose of verifying the information supplied by
Borrower to Lender with respect to Receivables only. Borrower authorizes Lender,
upon the occurrence of an Event of Default, without the consent of Borrower, to
communicate directly with customers or Account Debtors of Borrower by whatever
means Lender shall elect for the purpose of verifying the information supplied
by Borrower to Lender with respect to Receivables. Upon Lender’s request, before
or after the occurrence of an Event of Default, Borrower shall provide Lender
with a list of the addresses of its Account Debtors.
12. AFFIRMATIVE COVENANTS. Borrower represents and warrants that, so long as it
shall have any Obligations to Lender hereunder, Borrower will:
12.1. Business and Existence. Preserve and maintain Borrower’s separate
corporate existence and rights, privileges and franchises in connection
herewith.
12.2. Trade Names. Transact business in Borrower’s own name and invoice all of
Borrower’s Receivables in Borrower’s own name.
12.3. Transactions with Affiliates. Whenever Borrower engages in transactions
with an Affiliate of Borrower, conduct the same, with respect to the payment
obligations thereof, on an arms-length basis or other basis more favorable to
Borrower.
12.4. Taxes. Pay and discharge all material taxes, assessments, government
charges and levies imposed upon Borrower, Borrower’s income or Borrower’s
profits or upon any property belonging to Borrower prior to the date on which
penalties attach thereto, except where the same may be contested in good faith
by appropriate proceedings or where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.
12.5. Compliance with Laws. Substantially comply with all Governmental Rules
applicable to Borrower, including, without limitation, all laws and regulations
regarding the collection, payment and deposit of employees’ income, unemployment
and Social Security taxes; provided, however, that Borrower shall not be in
default as a result of its failure to comply with a Governmental Rule if such
failure would not reasonably be expected to result in a Material Adverse Effect.

 

25



--------------------------------------------------------------------------------



 



12.6. Maintain Properties: Insurance. Safeguard and protect all property used in
the conduct of Borrower’s business and keep all of Borrower’s property insured
with insurance companies licensed to do business in the states where the
property is located against loss or damage by fire or other risk usually insured
against by other owners or users of such properties in similar businesses under
extended coverage endorsement and against theft, burglary, and pilferage
together with such other hazards as Lender may from time to time reasonably
request, in amounts reasonably satisfactory to Lender. Borrower shall deliver
the policy or policies of such insurance or certificates of insurance to Lender.
All such insurance shall contain endorsements in form satisfactory to Lender
naming Lender as lender loss payee and providing that the insurance shall not be
canceled, amended or terminated except upon thirty (30) days’ prior notice to
Lender and showing Lender as an additional party insured as its interest may
appear. All insurance proceeds received by Lender shall be retained by Lender
for application to the payment of such portion of the Obligations as Lender may
determine in Lender’s discretion. Borrower shall promptly notify Lender of any
event or occurrence causing a loss or decline in value of property insured or
the existence of an event justifying a claim under any insurance and the
estimated amount thereof if the amount of any such loss, decline in value or
claim exceeds $250,000.00 in the aggregate.
12.7. Business Records. Keep adequate records and books of account with respect
to Borrower’s business activities in which proper entries are made in accordance
with sound bookkeeping practices reflecting all financial transactions of
Borrower.
12.8. Litigation. Give Lender prompt notice of any suit at law or in equity
against itself involving money or property valued in excess of Two Hundred Fifty
Thousand Dollars ($250,000) except where the same is fully covered by insurance
and the insurer accepts liability therefor, and of any investigation or
proceeding before or by any administrative or governmental agency the effect of
which would be to prohibit or materially limit or restrict the manner in which
Borrower presently conducts its respective business.
12.9. Damage or Destruction of Collateral. Maintain or cause to be maintained
the Collateral and all its other assets and properties in good condition and
repair at all times, preserve the Collateral and all its other assets and
properties from loss, damage, or destruction of any nature whatsoever and
provide Lender with prompt written notice of (i) any destruction or substantial
damage to any Collateral evidencing or relating to Receivables and of the
occurrence of any condition or event which has caused, or may cause, loss or
depreciation in the value of any Receivables, and (ii) any material destruction
or substantial damage to any Other Collateral and of the occurrence of any
material condition or event which has caused, or may cause, loss or depreciation
in the value of any Other Collateral.
12.10. Name Change. Provide Lender with (i) not fewer than thirty (30) days
written notice prior to any proposed change of name, and (ii) contemporaneous
written notice of the creation of any subsidiary.

 

26



--------------------------------------------------------------------------------



 



12.11. Access to Books and Records. Provide Lender with such reports and with
such access upon three (3) days prior written notice (unless an Event of Default
has occurred, in which case no notice shall be required), during normal business
hours, to Borrower’s books and records and permit Lender to copy and inspect
such reports and books and records all as Lender reasonably deems necessary or
desirable to enable Lender to monitor the credit facilities extended hereby;
provided, however, that Lender shall use reasonable efforts to avoid disrupting
Borrower’s ordinary business operations, particularly during periods when
(i) Borrower is preparing filings for submission to the U.S. Securities and
Exchange Commission, and (ii) Borrower’s auditors are present and auditing
Borrower’s books and records.
12.12. Solvent. Continue to be Solvent, as defined in Section 1.55 hereof.
12.13. Compliance With Environmental Laws. Comply in all material respects with
all applicable Environmental Laws.
12.14. Compliance with ERISA and other Employment Laws. Comply in all material
respects with all: (a) applicable provisions of ERISA and the Code and (b) any
other applicable laws, rules or regulations relating to the compensation of
employees and funding of employee pension plans.
12.15. Proceeds of Collateral. Forthwith upon receipt, pay to Lender all
proceeds of Collateral, whereupon such proceeds shall be applied to the
Obligations in an order and manner as shall be determined in the discretion of
Lender.
12.16. Delivery of Documents. Notify Lender if any proceeds of Receivables shall
include, or any of the Receivables shall be evidenced by, notes, trade
acceptances or instruments or documents, or if any Inventory is covered by
documents of title or chattel paper, whether or not negotiable, and if required
by Lender, immediately deliver them to Lender appropriately endorsed. Borrower
waives protest regardless of the form of the endorsement. If Borrower fails to
endorse any instrument or document, Lender is authorized to endorse it on
Borrower’s behalf provided Lender has provided Borrower with notice of such
endorsement, except for checks and wire transfer authorizations for which Lender
shall not be required to give such notice.
12.17. United States Contracts. If any of the Eligible Receivables arises out of
a contract with the United States or any of its departments, agencies or
instrumentalities, immediately notify Lender, and if required by Lender, execute
any necessary instruments in order that all money due or to become due under
such contract shall be assigned to Lender and proper notice of the assignment
given under the Federal Assignment of Claims Act.
12.18. Accounting System. Maintain an accounting system whereby Receivables
aging shall be formatted alphabetically by Account Debtor and coded to identify
all invoices that are not for time and material, including, without limitation,
fixed price, software, business solutions, training, employee placement and
bill-in advance, the foregoing to Lender’s satisfaction.
12.19. Sales Terms. Borrower shall notify Lender in writing if more than ten
percent (10%) of Borrower’s Receivables arise from sales described in
Section 1.18(k).

 

27



--------------------------------------------------------------------------------



 



13. NEGATIVE COVENANTS. So long as Borrower shall have any Obligations to Lender
hereunder and unless Lender has first consented thereto in writing, Borrower
shall not:
13.1. Indebtedness. Create, incur, assume or suffer to exist, voluntarily or
involuntarily, any Indebtedness, except (i) Obligations to Lender, (ii) trade
debt incurred in the ordinary course of Borrower’s business, (iii) purchase
money financing and equipment leases not to exceed Seven Hundred Fifty Thousand
Dollars ($750,000) in any fiscal year, and (iv) existing Indebtedness described
on Schedule 7.18.
13.2. Mergers; Consolidations; Acquisitions. Enter into any merger,
consolidation, reorganization or recapitalization after the date hereof with any
other Person except for such mergers, consolidations, reorganizations and
recapitalizations that (i) have been disclosed to and consented to by Lender in
writing, such consent not to be unreasonably withheld, and (ii) do not have a
Material Adverse Effect; take any formal steps to dissolve or to liquidate all
or substantially all of the assets of Borrower except for such liquidations that
have been disclosed to and consented to by Lender in writing; conduct any part
of its business through any corporate subsidiary, unincorporated association or
other entity not disclosed on Schedule 7.3; acquire the stock or assets of any
Person, whether by merger, consolidation, purchase of stock or otherwise except
for mergers, consolidations, purchases of stock or otherwise that have been
disclosed to and consented to by Lender; or acquire all or any substantial part
of the properties of any Person except for acquisitions that have been disclosed
to and consented to by Lender.
13.3. Sale or Disposition. Sell or dispose of all or any portion of its assets
(as that term is defined in accordance with Generally Accepted Accounting
Principles) or grant any Person an option to acquire any such assets: provided,
however, that the foregoing shall not prohibit (a) sales of Inventory in the
ordinary course of business; (b) the sale of Equipment that is of de minimus
value and of no further use in the operations of Borrower’s business; (c) as
required by Governmental Rules; and (d) as required by contractual obligations
existing on the date hereof in an amount not to exceed $500,000.00, or as
otherwise provided for in this Agreement; so long as there are no Events of
Default hereunder and the proceeds of any such sales are applied to any overline
or overadvance, then to unpaid interest, fees and expenses, then to the
outstandings under the Revolving Loan. The foregoing to the contrary
notwithstanding, in no event shall Borrower sell, assign or transfer its
Receivables.
13.4. Defaults. Permit any landlord, mortgagee, trustee under deed of trust or
lienholder to declare a default under any lease, mortgage, deed of trust or lien
on real estate owned or leased by Borrower, which default remains uncured for a
period in excess of thirty (30) days from its occurrence, unless such default is
being contested by Borrower in good faith by appropriate proceedings being
diligently conducted.

 

28



--------------------------------------------------------------------------------



 



13.5. Limitations on Liens. Suffer (i) any Lien, encumbrance, mortgage or
security interest on any Receivables, or (ii) any Lien, encumbrance, mortgage or
security interest on any other property of Borrower which Lien, encumbrance,
mortgage or security interest remains undischarged or unsatisfied for a period
in excess of thirty (30) days after Borrower receives notification of its
existence, except:
(a) Liens at any time granted in favor of Lender;
(b) Liens for taxes not yet due or being contested, but only if such Lien does
not have a Material Adverse Effect;
(c) Liens securing the claims or demands of materialmen, mechanics, carriers,
warehousemen, landlords and other like Persons for labor, materials, supplies or
rentals incurred in the ordinary course of Borrower’s business, but only if the
payment thereof is not at the time required and only if such Liens are junior in
priority to the Liens in favor of Lender;
(d) Liens resulting from deposits made in the ordinary course of business in
connection with workmen’s compensation, unemployment insurance, social security
and other like laws;
(e) such other Liens as appear on Schedule 7.17 attached hereto, if any.
13.6. Dividends and Distributions. Pay any cash dividends, make any capital
distribution in cash or other property or return of capital, or purchase or
redeem any of its stock or other securities (provided, however, that annual
repurchases of Borrower’s common stock up to $250,000 in any one fiscal year is
permitted so long as no Event of Default has occurred and is continuing
hereunder), or retire any of its stock, or take any action which would have an
effect equivalent to any of the foregoing, except that Borrower may pay stock
dividends and make non-cash stock splits.
13.7. Borrower’s Names and Offices. Transfer Borrower’s chief executive office
or change its company name or office where it maintains records (including
computer printouts and programs) with respect to Receivables, except upon not
less than thirty (30) days advance written notice to Lender and after the
delivery to Lender of financing statements in form and content satisfactory to
Lender; provided, however, in no event shall such Transfer be permitted if it
shall render unperfected or otherwise impair Lender’s security interest in the
Collateral.
13.8. Guaranties; Contingent Liabilities.
(a) Assume, guarantee, endorse, contingently agree to purchase or otherwise
become liable upon the obligation of any Person, except by the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, except for contractual obligations existing on the
date hereof and Borrower represents the maximum aggregate liability thereunder
is not more than $100,000.00 in the combined aggregate, or
(b) Agree to maintain the working capital or net worth of any Person or to make
investments in any Person (except for short-term investments of excess cash as
herein permitted).
13.9. Removal of Collateral. Remove, or cause or permit to be removed, any of
the Collateral or other assets from the premises where such Collateral is
currently located and set forth on Schedule 7.15 and Schedule 7.16 hereof,
except for sales of Inventory in the ordinary course of business or unless
otherwise expressly permitted under the terms of this Agreement.

 

29



--------------------------------------------------------------------------------



 



13.10. Transfer of Notes or Accounts. Sell, assign, transfer, discount or
otherwise dispose of any Eligible Receivables or any promissory note or other
instrument payable to it with or without recourse.
13.11. Settlements. Compromise, settle or adjust any claim relating to any of
the Collateral.
13.12. Modification of Governing Documents. Make or permit any change,
alteration or modification of its Certificate of Incorporation or By-laws which
would result in a Material Adverse Effect, or make any other change, alteration
or modification thereto except upon timely written notice to Lender.
13.13. Change of Business. Cause or permit a material change in the nature of
its business as conducted on the date of this Agreement.
13.14. Change of Accounting Practices. Change its present accounting principles
or practices in any respect, except as may be required by changes in Generally
Accepted Accounting Principles.
13.15. Inconsistent Agreement. Enter into any agreement containing any provision
that would be violated by the performance of the Obligations or Borrower’s
obligations under any document delivered or to be delivered by it in connection
with this Agreement or any Loan Document.
13.16. Loan or Advances. Make any loans or advances to any Person, except loans
or advances to employees or shareholders of Borrower in a combined aggregate
amount of up to $50,000.00 outstanding at anytime.
13.17. Investments. Make any investment in any person, firm or corporation,
including, without limitation, in any Affiliates or from any Affiliates or
subsidiaries not existing on the date hereof.
13.18. “Adjusted Income (loss) from Operations”. Shall maintain “adjusted income
(loss) from operations of no less than $25,000, tested quarterly at the end of
each calendar quarter, commencing with the calendar quarter ending December 31,
2009, only if any borrowings remain outstanding at the end of the quarter.
13.19. Capital Expenditures.
(a) Capital Expenditures shall not exceed the combined aggregate levels set
forth below, during the periods set forth below:

          Amount     Time Period        
 
$ 800,000.00    
during any calendar year, commencing with the calendar year beginning January 1,
2009

(b) No carry forward to subsequent calendar years shall be permitted in the
event that Borrower’s Capital Expenditures for a given calendar year are less
than the combined maximum amount set forth above for such period.

 

30



--------------------------------------------------------------------------------



 



14. FURTHER RIGHTS OF LENDER.
14.1. Lender’s Right to Take Certain Actions. Borrower shall do all things and
shall deliver all instruments requested by Lender to protect or perfect any
security interest, mortgage or Lien given hereunder or in connection herewith
including, without limitation, financing statements under the UCC and all
documents and instruments necessary under the Federal Assignment of Claims Act.
Upon the occurrence of an Event of Default and in the event that Lender
requests, Borrower shall instruct its Account Debtors to remit payments directly
to Lender or to Lender’s designee. Lender may examine, inspect and copy or make
extracts from all property and all books and records of Borrower at any time and
all such property and all books and records shall be kept confidential in
accordance with the requirements of Section 8.10 of this Agreement subject to
the limitations set forth in Section 12.11. Borrower authorizes Lender to
execute alone any financing statements or other documents or instruments that
Lender may require to perfect, protect or establish any Lien or security
interest granted to Lender by Borrower and further authorizes Lender to sign
Borrower’s name on the same. Borrower appoints such person or persons as Lender
may designate as Borrower’s attorney-in-fact to endorse the name of Borrower on
any checks, notes, drafts or other forms of payment or security that may come
into the possession of Lender or any Affiliate of Lender, to sign Borrower’s
name on invoices or bills of lading, drafts against customers, notice of
assignment, verifications and schedules and, generally, and all such property
and all books and records shall be kept confidential in accordance with the
requirements of Section 8.10 of this Agreement, to do all things necessary to
carry out this Agreement. Such attorney-in-fact may notify the Post Office
authorities to change the address of delivery of mail to an address designated
by Lender, and open and dispose of mail addressed to Borrower. The powers
granted herein, being coupled with an interest, are irrevocable, and Borrower
approves and ratifies all acts of the attorney-in-fact, provided, however, that
such powers shall automatically terminate upon the indefeasible repayment in
full of the Obligations. Neither Lender nor the attorney-in-fact shall be liable
for any act or omission, error in judgment or mistake of law so long as the same
is not willful or grossly negligent. Lender agrees that it shall endeavor to
give Borrower prompt written notice of any such actions but Lender’s failure to
give any such notice shall not impair or restrict Lender’s rights hereunder.
14.2. Lender’s Right to Perform Borrower’s Obligations. In the event that
Borrower shall fail to purchase or maintain insurance, or to pay any tax,
assessment, government charge or levy, except as the same may be otherwise
permitted hereunder, or in the event that any lien, encumbrance or security
interest prohibited hereby shall not be paid in full or discharged pursuant to
the terms of this Agreement, or in the event that Borrower shall fail to perform
or comply with any other covenant, promise or Obligation to Lender hereunder or
under any Loan Document, Lender may, but shall not be required to, perform, pay,
satisfy, discharge or bond the same for the joint and several account of
Borrower, and all monies so paid by Lender, including actual attorneys’ fees and
reasonable expenses, shall be treated as an Advance hereunder to Borrower.
Lender agrees that it shall endeavor to give Borrower prompt written notice of
any such actions but Lender’s failure to give any such notice shall not impair
or restrict Lender’s rights hereunder.

 

31



--------------------------------------------------------------------------------



 



14.3. Lender’s Right of Set-Off. Lender may, at any time upon the occurrence of
an Event of Default hereunder and without any further notice to Borrower,
set-off or apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, or any other Indebtedness at any time
owing by Lender or any Affiliate of Lender or any participant in Lender’s loans,
to Borrower to or for the credit or the account of Borrower against any
Obligation irrespective of whether any demand has been made hereunder or whether
such Obligation is mature. The rights given hereunder are cumulative with all of
the other rights and remedies of Lender, including other rights of set-off,
under this Agreement, any other agreement or by operation of law or otherwise
and shall also constitute a security interest in such deposits. Lender agrees
that it shall endeavor to give Borrower prompt written notice of any such
actions but Lender’s failure to give any such notice shall not impair or
restrict Lender’s rights hereunder.
15. CONDITIONS PRECEDENT; CLOSING.
15.1. Conditions Precedent. As conditions precedent to the making of any Advance
hereunder, Borrower shall deliver to Lender, or shall cause to be delivered to
Lender the following documents duly executed and in form satisfactory to Lender
and its counsel:
(a) the Revolving Note;
(b) appropriate company resolutions of Borrower;
(c) certificates evidencing all insurance coverages required by this Agreement,
(including, without limitation, credit insurance policies) together with loss
payee endorsements for all such coverages naming Lender as lender loss payee;
(d) a copy of Borrower’s Certificate of Incorporation and By-laws and all
amendments thereto;
(e) a Good Standing Certificate for Borrower issued by the Secretary of State of
the State of Delaware and each other jurisdiction (including new York) where the
conduct of Borrower’s business activities or the ownership of its Properties
necessitates qualification;
(f) evidence that Borrower’s franchise taxes payable to the New York State
Department of Taxation have been paid;
(g) an initial Borrowing Base Certificate dated as of the date hereof;
(h) all UCC financing statements required by Lender, all of which Borrower
authorizes Lender to record and file;

 

32



--------------------------------------------------------------------------------



 



(i) a certificate, dated as of the date hereof and executed by an authorized
officer of Borrower, stating that, as of such date, no Event of Default or
Default exists and to such further effect as Lender or its counsel may require;
(j) all UCC, tax lien and judgment searches deemed necessary by Lender in form
and substance satisfactory to Lender, which searches shall be obtained by
Lender;
(k) payment of all fees and expenses which are payable to Lender, its counsel,
or to third-party providers of services related to the closing of this
transaction; and
(l) such other documents, instruments, agreements, and information as Lender or
its counsel shall reasonably request.
15.2. Conditions to All Extensions of Credit.
(a) Lender’s obligations to advance any Loan is subject to the condition that,
as of the date of the advancing of such Loan, no Event of Default or Default
shall have occurred and be continuing and that the matters set forth in
Section 7, Section 10, Section 11, Section 12 and Section 13 and the
representations set forth in the Loan Documents continue to be true and
complete.
(b) Borrower’s acceptance of each Loan under this Agreement shall constitute a
confirmation, as of the date of the advancing of such Loan, of the matters set
forth in Section 7, Section 10, Section 11, Section 12 and Section 13 of the
representations set forth in the Loan Documents, and that no Default or Event of
Default then exists. If requested by Lender, Borrower shall further confirm such
matters by delivery of a certificate dated the day of the advancing of such Loan
and signed by an authorized officer of Borrower.
16. TERM.
16.1. Revolving Loan Availability. Unless sooner terminated by Lender pursuant
to the terms of this Agreement, the period during which the Revolving Loan shall
be available shall initially be a period commencing on the date hereof and
concluding on the Termination Date.
16.2. Voluntary Termination. Borrower shall give Lender at least fifteen
(15) days’ advance written notice (“Termination Notice”) of Borrower’s election
to terminate the availability of Revolving Loans hereunder prior to the
Termination Date. The Termination Notice shall be irrevocable and shall specify
the effective date of such termination, which effective date shall not be less
than fifteen (15) days after the giving of the Termination Notice and shall be
in no event later than the Termination Date.

 

33



--------------------------------------------------------------------------------



 



17. EVENTS OF DEFAULT.
17.1. Defaults. Upon the happening of any of the following events (collectively,
“Events of Default”):
(a) if Borrower shall fail to make payment when due of any Obligation under this
Agreement or any Loan Document, provided, however, that, for purposes of
Borrower’s obligation to make payment of any Obligations to Lender comprised of
Obligations to reimburse Lender for or to pay field examination expenses and
legal fees and expenses incurred by Lender after the date hereof, no Event of
Default shall be deemed to have occurred, unless sixty (60) days have elapsed
from the date of demand therefor by Lender; provided that, Lender’s right
hereunder to charge such fees and expenses to Borrower shall not be affected by
the foregoing and in the event Lender so charges Borrower for such fees and
expenses any such incipient Event of Default shall be deemed cured thereby; or
(b) if Borrower shall fail to comply with any terms, conditions, covenant,
warranty or representation contained in Section 10, Section 11, Section 12 and
Section 13 of this Agreement; or
(c) if Borrower shall fail to comply with any term, condition, covenant or
warranty of or in this Agreement, any other Loan Document or any other agreement
between Lender and Borrower, other than in Section 10, Section 11, Section 12
and Section 13 of this Agreement, and such failure continues for a period in
excess of twenty (20) days after notice thereof is given by Lender to Borrower;
or
(d) if Borrower shall cease to be Solvent, make an assignment for the benefit of
its creditors, call a meeting of its creditors to obtain any general financial
accommodation, suspend business or if any case under any provision of the
Bankruptcy Code, including provisions for reorganizations, shall be commenced by
or against Borrower; or
(e) if any statement or representation contained in any financial statement or
certificate delivered by Borrower to Lender shall be false, in any material
respect, when made; or
(f) if any federal tax lien is filed of record against Borrower or any Guarantor
and is not bonded or discharged within ten (10) days; or
(g) if Borrower’s independent public accountants shall refuse to deliver any
financial statement required by this Agreement (after the date due hereunder)
within ten (10) days after written demand by Lender for delivery of such
financial statements; or
(h) if a receiver, trustee or equivalent officer shall be appointed for all or
any of the assets of Borrower; or
(i) if a judgment for more than Two Hundred and Fifty Thousand Dollars
($250,000) shall be entered against Borrower in any action or proceeding and
shall not be stayed, vacated, bonded, paid, discharged or applied in good faith
within twenty (20) days; provided, that, no Event of Default shall be deemed to
have occurred in the case of any judgment where the claim is covered by
insurance and the insurance company has accepted liability therefor; or

 

34



--------------------------------------------------------------------------------



 



(j) if any obligation of Borrower in respect of Indebtedness shall be declared
to be or shall become due and payable prior to the stated maturity thereof or
such obligation shall not be paid as and when the same becomes due and payable;
or there shall occur any event or condition which constitutes an event of
default under any mortgage, indenture, instrument, agreement or evidence of
indebtedness relating to any obligation of Borrower in respect of any such
Indebtedness the effect of which is to permit the holder or the holders of such
mortgage, indenture, instrument, agreement or evidence of Indebtedness, or a
trustee, agent or other representative on behalf of such holder or holders, to
cause the Indebtedness evidenced thereby to become due prior to its stated
maturity; provided, that, the foregoing shall not include (a) Indebtedness to
Lender; or (b) Indebtedness arising in connection with any real property lease
obligations up to $50,000.00, so long as no judgments are entered against
Borrower as a result of Borrower’s failure to pay such Indebtedness; or
(k) upon the happening of any Reportable Event which Lender in its discretion
determines could reasonably be expected to constitute grounds for the
termination of any Plan, or if a trustee shall be appointed by an appropriate
United States District Court or other court of administrative tribunal to
administer any Plan, or if the Pension Benefit Guaranty Corporation shall
institute proceedings to terminate any Plan or to appoint a trustee to
administer any Plan; or
(l) upon the occurrence and continuance of any Material Adverse Effect, which in
the sole and absolute opinion of Lender, impairs Lender’s security or increases
its risks; or
(m) upon the happening of any of the events described in Section 17.1(d),
Section 17.1(e), Section 17.1(g), Section 17.1(h), Section 17.1(i) or
Section 17.1(j) with respect to a Guarantor or if any Guarantor purports to
terminate its guaranty or if any Validity/Support Guarantor purports to
terminate his/its Validity/Support Guaranty or upon the death of any Guarantor
or Validity/Support Guarantor that is a natural person; then and in any such
event, Lender may terminate this Agreement without prior notice or demand to
Borrower or may demand payment of all Obligations (whether otherwise then
payable on demand or not) without terminating this Agreement and shall, in any
event, be under no further responsibility to extend any credit or afford any
financial accommodation to Borrower, whether under this Agreement or otherwise
or upon the sale of any Guarantor at a fair value of more than fifty thousand
($50,000).
17.2. Obligations Immediately Due. Upon the effective date of termination for
any reason, all of Borrower’s Obligations to Lender, including but not limited
to the Loans, shall immediately become due and payable without further notice or
demand.
17.3. Continuation of Security Interests. Notwithstanding any termination, until
all Obligations of Borrower shall have been fully paid and satisfied, Lender
shall retain all security in and title to all existing and future Receivables,
General Intangibles, Inventory, Equipment, Investment Property, and other
Collateral held by Lender hereunder or under any other agreement and Borrower
shall continue to assign Receivables and consign Inventory to Lender and
continue to turn over collections to Lender.

 

35



--------------------------------------------------------------------------------



 



18. REMEDIES OF LENDER.
18.1. Rights Under UCC. Upon the occurrence of any Event of Default or upon any
termination of this Agreement following an Event of Default, then Lender shall
have, in addition to all of its other rights under this Agreement or otherwise
(which rights shall be cumulative), all of the rights and remedies of a secured
party under the UCC and shall have the right to enter upon any premises where
the Collateral is kept and peacefully retake possession thereof. Lender may,
without demand, advertising or notice all of which Borrower hereby waives
(except as the same may be required by law), sell, lease, dispose of, deliver
and grant options to a third party to purchase, lease or otherwise dispose of
any and all Receivables, General Intangibles, Inventory, Equipment, Investment
Property or other security or Collateral held by it or for its account at any
time or times in one or more public or private sales or other dispositions, for
cash, on credit or otherwise, as such prices and upon such terms as Lender, in
its discretion, deems advisable. Notice of any public sale shall be sufficient
if it describes the security or Collateral to be sold in general terms, stating
the amounts thereof, the nature of the business in which such Collateral was
created and the location and nature of the properties covered by the other
security interests or mortgages and the prior liens thereon and any other
information required under UCC 9-613, and in the case of a public sale, is
published at least once in The Wall Street Journal not less than ten
(10) business days prior to the date of sale. If The Wall Street Journal is not
then being published, publication may be made in lieu thereof in any newspaper
then being circulated in the City of New York which Lender may elect. Without
requiring notice to Borrower, all requirements of reasonable notice under this
Article shall be met if such notice is mailed, postage prepaid, to Borrower at
its address set forth above or such other address as it may have, in writing,
provided to Lender, at least ten (10) days before the time of such sale or
disposition. Lender may, if it deems it reasonable, postpone or adjourn any sale
of any Collateral from time to time by an announcement at the time and place of
the sale to be so postponed or adjourned without being required to give a new
notice of sale, provided, however, that Lender shall provide Borrower with
written notice of the time and place of such postponed or adjourned sale. Lender
may be the purchaser at any such sale if it is public, and payment may be made,
in whole or in part, in respect of such purchase price by the application of
Obligations due from Borrower to Lender. Borrower shall be jointly and severally
obligated for, and the proceeds of sale shall be applied first to, the costs of
retaking, refurbishing, storing, guarding, insuring, preparing for sale, and
selling the Collateral, including the fees and disbursements of attorneys,
auctioneers, appraisers and accountants employed by Lender. Proceeds shall then
be applied to the payment in whatever order Lender may elect, of all Obligations
of Borrower. Lender shall return any excess to Borrower and Borrower shall
remain jointly and severally liable for any deficiency.
18.2. Collections; Modification of Terms. Without limiting any rights Lender may
have pursuant to Section 18.1 above, upon the occurrence and during the
continuance of an Event of Default, Lender may demand, sue for, collect and give
receipts for any money, instruments or property payable or receivable on account
of or in exchange for any of the Collateral, or make any compromises it deems
necessary or proper, including without limitation, extending the time of
payment, permitting payment in installments, or otherwise modifying the terms or
rights relating to any of the Collateral, all of which may be effected without
notice to or consent by Borrower and without otherwise discharging or affecting
the Obligations, the Collateral or the security interest granted under this
Agreement or any of the Loan Documents.

 

36



--------------------------------------------------------------------------------



 



18.3. Notification of Account Debtors. Without limiting any rights of Lender
pursuant to this Agreement or under applicable law, after a Default or Event of
Default has occurred, (i) Borrower, at the request of Lender, shall notify the
Account Debtors of Lender’s security interest in Borrower’s Receivables; and
(ii) Lender may notify the Account Debtors on any of the Receivables to make
payment directly to Lender, and Lender may endorse all items of payment received
by it that are payable to Borrower.
18.4. Insurance. Without limiting any rights of Lender pursuant to this
Agreement or under applicable law, after a Default or Event of Default has
occurred, Lender may file proofs of loss and claim with respect to any of the
Collateral with the appropriate insurer, and may endorse in its own and
Borrower’s name any checks or drafts constituting insurance proceeds. Lender
agrees that it shall endeavor to give Borrower prompt written notice of any such
actions but Lender’s failure to give any such notice shall not impair or
restrict Lender’s rights hereunder.
18.5. Waiver of Rights by Borrower. Except as may be otherwise specifically
provided herein or in any other agreement between Lender and Borrower which may
be applicable, Borrower waives, to the extent permitted by law, any bonds,
security or sureties required by any statute, rule or otherwise by law as an
incident to any taking of possession by Lender of property subject to Lender’s
Lien. Borrower authorizes Lender, upon the occurrence of an Event of Default, to
peacefully enter upon any premises owned by or leased to Borrower without
obligation to pay rent or for use and occupancy, through self help, without
judicial process and without having first given notice to Borrower or obtained
an order of any court.
18.6. Lender’s Rights. Borrower agrees that Lender shall not have any obligation
to preserve rights to any Collateral against prior parties or to marshall any
Collateral of any kind for the benefit of any other creditor of Borrower or any
other person. After the occurrence of an Event of Default, Lender is hereby
granted a license or other right to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks and advertising matter, or any property of a similar nature, as it
pertains to the Collateral, in completing production of, advertising for sale,
and selling any Collateral and Borrower’s rights under all licenses and any
franchise, sales or distribution agreements shall inure to Lender’s benefit for
such purpose, subject to any limitations set forth in the relevant license(s),
franchise(s), sales or distribution agreements, including, without limitation,
limits on assignment rights.
19. GENERAL PROVISIONS.
19.1. Rights Cumulative. Lender’s rights and remedies under this Agreement shall
be cumulative and non-exclusive of any other rights or remedies which it may
have under any other agreement or instrument, by operation of law or otherwise.

 

37



--------------------------------------------------------------------------------



 



19.2. Successors and Assigns. This Agreement is entered into for the benefit of
the parties hereto and their successors and assigns. It shall be binding upon
and shall inure to the, benefit of the said parties, their successors and
assigns. Lender shall have the right, upon written notice to Borrower, without
the necessity of any further consent or authorization by Borrower, to sell,
assign, securitize or grant participation in all, or a portion of, Lender’s
interest in the Loans, to other financial institutions of the Lender’s choice
and on such terms as are acceptable to Lender in its sole discretion, and Lender
shall give Borrower prompt written notice of any such assignments,
securitizations or participations; provided, however, that all such successors
and assigns must, to the satisfaction of the Borrower in its sole discretion,
establish exemption from U.S. withholding tax and backup withholding by
providing the appropriate and properly executed Internal Revenue Service Form
W-9 or W-8.
19.3. Notice. Wherever this Agreement provides for notice to any party (except
as expressly provided to the contrary), it shall be given by messenger,
telegram, certified U.S. mail with return receipt requested, or nationally
recognized overnight courier with receipt requested, effective when received by
the corporate party to whom addressed, and shall be addressed as follows, or to
such other address as the party affected may hereafter designate:

         
 
  If to Lender:   Keltic Financial Partners II, LP
 
      Attn: John P. Reilly, President and CEO
 
      580 White Plains Road
 
      Suite 610
 
      Tarrytown, NY 10591
 
      Telephone:     914-921-3555 (ext. 208)
 
      Facsimile:       914-921-1154
 
       
 
  With a copy to:   Meyner and Landis LLP
 
      Attn: John N. Malyska, Esq.
 
      Suite 2500
 
      One Gateway Center
 
      Newark, New Jersey 07102
 
       
 
  If to Borrower:   Helios & Matheson North America Inc.
 
      200 Park Avenue South, Suite 901
 
      New York, New York 10003
 
      Attn: Salvatore M. Quadrino

19.4. Strict Performance. The failure, at any time or times hereafter, to
require strict performance by Borrower of any provision of this Agreement shall
not waive, affect or diminish any right of Lender thereafter to demand strict
compliance and performance therewith. Any suspension or waiver by Lender of any
Event of Default by Borrower under this Agreement or any of the other Loan
Documents shall not suspend, waive or affect any other Event of Default by
Borrower under this Agreement or any of the other Loan Documents, whether the
same is prior or subsequent thereto and whether of the same or a different type.
19.5. Amendments. This Agreement and the other agreements to which it refers
constitute the complete agreement between the parties with respect to the
subject matter and may not be changed, modified, waived, amended or terminated
orally, but only by a writing signed by the party to be charged.

 

38



--------------------------------------------------------------------------------



 



19.6. Waiver. Borrower waives presentment, protest, notice of dishonor and
notice of protest upon any instrument on which it may be liable to Lender as
maker, endorser, guarantor or otherwise.
19.7. Conflict of Laws. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York; provided, however,
that if any of the Collateral shall be located in any jurisdiction other than
New York, the laws of such jurisdiction shall govern the method, manner and
procedure for foreclosure of Lenders’ lien upon such Collateral and the
enforcement of Lenders’ other remedies in respect of such Collateral to the
extent that the laws of such jurisdiction are different from or inconsistent
with the laws of New York.
19.8. Expenses.
(a) Borrower agrees to pay (i) the actual attorneys’ fees and expenses of
Lender’s counsel arising from the negotiation and preparation of this Agreement
and the other Loan Documents and all reasonable expenses, costs, charges and
other fees of such counsel of Lender incurred in connection therewith, and
(ii) Lender’s out-of-pocket expenses in connection with periodic audits and
appraisals performed by Lender.
(b) If, at any time prior to the occurrence of an Event of Default, Lender
employs counsel for advice or other representation, or incurs legal expenses or
other costs or out-of-pocket expenses in connection with: (1) the administration
of this Agreement or any of the other Loan Documents and the transactions
contemplated hereby and thereby; (2) any litigation, contest, dispute, suit,
proceeding or action (whether instituted by Lender, Borrower or any other
Person) in any way relating to the Collateral, this Agreement or any of the
other Loan Documents or Borrower’s affairs; (3) the perfection of any Lien on
the Collateral; (4) any attempt to enforce any rights or remedies of Lender
against Borrower or any other Person which may be obligated to Lender by virtue
of this Agreement or any of the other Loan Documents, including, without
limitation, the Account Debtors; or (5) any attempt to inspect, verify, protect,
preserve, restore, collect, sell, liquidate or otherwise dispose of or realize
upon the Collateral; then, in any such event, the actual reasonable attorneys’
fees and expenses arising from such services and all reasonable expenses, costs,
charges and other fees of such counsel of Lender or relating to any of the
events or actions described in this Section shall be payable by Borrower to
Lender, and shall be additional Obligations hereunder secured by the Collateral;
provided, however, such fees and expenses shall in no event exceed $20,000.00
per annum.
(c) If, upon or after the occurrence of an Event of Default, Lender employs
counsel for advice or other representation, or incurs legal expenses or other
costs or out-of-pocket expenses in connection with any of the events or actions
set forth in subparagraphs (a) or (b) of this Section; then, in any such event,
the actual and reasonable attorneys’ fees and expenses arising from such
services and all reasonable expenses, costs, charges and other fees of such
counsel or of Lender relating to any of the events or actions described in
subparagraphs (a) or (b) of this Section, including, without limitation, the
reasonable cost and expense to Lender attributable to utilizing Lender’s
in-house staff for such purposes, shall be payable by Borrower to Lender, and
shall be additional Obligations hereunder secured by the Collateral.

 

39



--------------------------------------------------------------------------------



 



(d) Additionally, if any taxes (excluding (1) taxes imposed upon or measured by
the net income or net profits of Lender; (2) any withholding or backup
withholding tax, or any other tax that may arise as a result of the tax
residence of the Lender, or its successor or assign, being outside the United
States; and (3) any liability for interest and penalties arising with respect to
such taxes; but including any intangibles tax, stamp tax or recording tax) shall
be payable on account of the execution or delivery of this Agreement, or the
execution, delivery, issuance or recording of any of the other Loan Documents,
or the creation of any of the Obligations hereunder, by reason of any existing
or hereafter enacted federal or state statute, Borrower will pay (or will
promptly reimburse Lender for the payment of) all such taxes, including, but not
limited to, any interest and penalties thereon, and will indemnify and hold
Lender harmless from and against liability in connection therewith.
(e) Borrower shall also reimburse Lender for all other expenses incurred by
Lender in connection with the transactions contemplated under this Agreement or
the other Loan Documents, including, without limitation, fees in connection with
any bank account, the Blocked Account, wire charges, ACH Fees and other similar
costs and expenses; provided, however, that Lender shall use commercially
reasonable efforts to minimize the occurrence and amount of such fees and
expenses.
19.9. Reimbursements Charged to Revolving Loan. With respect to any amount
advanced by Lender and required to be reimbursed by Borrower pursuant to the
foregoing provisions of Section 19.8, it is hereby agreed that Lender may charge
any such amount to Borrower’s Revolving Loan on the dates such reimbursement is
due, subject to the provisions of Section 2.6 of this Agreement. Lender agrees
to provide Borrower notice of such charges in the monthly statement delivered to
Borrower pursuant to Section 9 of this Agreement. Borrower’s obligations under
Section 19.8 shall survive termination of the other provisions of this
Agreement.
19.10. Waiver of Right to Jury Trial. Each party waives the right to trial by
jury in the event of any action, suit, proceeding, counterclaim or other
litigation to which Lender and Borrower are parties in respect of any matter
arising under this Agreement or any other matter involving Borrower and Lender,
whether or not other persons are also parties thereto. Borrower acknowledges
that the foregoing waiver by Borrower is a material inducement to Lender’s
entering into this Agreement and that Lender is relying on the foregoing waiver
in its future dealings with Borrower. Borrower represents and warrants that it
reviewed this jury waiver provision with its legal counsel, and has made this
waiver knowingly and voluntarily.
20. INDEMNIFICATION BY BORROWER/WAIVER OF CLAIMS.
20.1. Indemnification. Borrower hereby covenants and agrees to indemnify, defend
and hold harmless Lender and its officers, partners, employees and agents from
and against any and all claims, damages, liabilities, costs and expenses
(including with limitation, the fees and expenses of counsel) which may be
incurred by or asserted against Lender and/or its designated agents, and in
respect of any claims, damages, liabilities, costs and expenses resulting from
any breach by Borrower of any representation or warranty made by it herein or in
any other Loan Document or nonfulfillment of any agreement or covenant of
Borrower under this Agreement or in any other Loan Document, in connection with:
(a) any investigation, action or proceeding arising out of or in any way
relating to this Agreement, any of the Loans, any of the Loan Documents, any
other agreement relating to any of the Obligations, any of the Collateral, or
any act or omission relating to any of the foregoing by Borrower or its
officers, directors, agents, consultants, advisors or employees; or

 

40



--------------------------------------------------------------------------------



 



(b) any taxes (other than taxes expressly excluded in Section 19.8(d)),
liabilities, claims or damages relating to the Collateral or Lender’s liens
thereon; or
(c) the correctness, validity or genuineness of any instruments or documents
that may be released or endorsed to Borrower by Lender (which shall
automatically be deemed to be without recourse to Lender in any event), or the
existence, character, quantity, quality, condition, value or delivery of any
goods purporting to be represented by any such documents; or
(d) any broker’s commission, finder’s fee or similar charge or fee in connection
with the Loans and the transactions contemplated in this Agreement, provided,
however, it is understood that Lender has incurred no such fee or charge with
respect to this transaction.
20.2. Savings Clause for Indemnification. To the extent that the undertaking to
indemnify, pay and hold harmless set forth in Section 20.1 above may be
unenforceable because it is violative of any law or public policy, Borrower
shall contribute the maximum portion which it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all matters referred to
under Section 20.1.
20.3. Waiver. To the extent permitted by applicable law, no claim may be made by
Borrower or any other Person against Lender or any of its Affiliates, partners,
officers, employees, agents, attorneys or consultants for any special, indirect,
consequential or punitive damages in respect of any claim for breach of
contract, tort or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement or any act, omission or event
occurring in connection therewith; and Borrower hereby waives, releases and
agrees not to sue upon any claim for any such special, indirect, consequential
or punitive damages, whether or not accrued and whether or not known or
suspected to exist in its favor. Neither Lender nor any of its Affiliates,
partners, officers, employees or agents shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement or
the transactions contemplated hereby, except for its or their own gross
negligence or willful misconduct.
21. MISCELLANEOUS.
21.1. Entire Agreement; Amendments; Lender’s Consent. This Agreement (including
the Exhibits and Schedules thereto) and the Loan Documents supersede, with
respect to their subject matter, all prior and contemporaneous agreements,
understandings, inducements or conditions between the respective parties,
whether express or implied, oral or written. No amendment or waiver of any
provision of this Agreement or any of the Loan Documents, nor consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in writing and signed by Lender, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.

 

41



--------------------------------------------------------------------------------



 



21.2. Cross Default; Cross Collateral. Borrower hereby agrees that (a) all other
agreements between Borrower and Lender or any of Lender’s Affiliates are hereby
amended so that a default under this Agreement is a default under all such other
agreements and a default under any one of the other agreements is a default
under this Agreement, and (b) the Collateral under this Agreement secures the
Obligations now or hereafter outstanding under all other agreements between
Borrower and Lender and the Collateral pledged under any other agreement with
Lender secures the Obligations under this Agreement.
21.3. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
21.4. Severability of Provisions. Any provision of this Agreement or any of the
Loan Documents that is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or the Loan Documents or affecting the validity or enforceability of such
provision in any other jurisdiction.
21.5. Table of Contents; Headings. The table of contents and headings preceding
the text of this Agreement are inserted solely for convenience of reference and
shall not constitute a part of this Agreement or affect its meaning,
construction or effect.
21.6. Exhibits and Schedules. All of the Exhibits and Schedules to this
Agreement are hereby incorporated by reference herein and made a part hereof.
21.7. Consent to Jurisdiction. As part of the consideration for new value
received, and regardless of any present or future domicile or principal place of
business of Borrower or Lender, Borrower hereby consents and agrees that any
federal or state court located in any county, in New York State, shall have
jurisdiction to hear and determine any claims or disputes between Borrower and
Lender pertaining to this Agreement or to any matter arising out of or related
to this Agreement; provided, however, Lender may, at its option, commence any
action, suit or proceeding in any other appropriate forum or jurisdiction to
obtain possession of or foreclose upon any Collateral, to obtain equitable
relief or to enforce any judgment or order obtained by Lender against Borrower
or with respect to any Collateral, to enforce any other right or remedy under
this Agreement or to obtain any other relief deemed appropriate by Lender.
Borrower expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and Borrower hereby waives any
objection which Borrower may have based upon lack of personal jurisdiction,
improper venue or forum non conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court. Borrower
represents and warrants that it has reviewed this consent to jurisdiction
provision with its legal counsel, and has made this waiver knowingly and
voluntarily.

 

42



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized on the day and year first above
written.

                      KELTIC FINANCIAL PARTNERS II, LP           By:   KELTIC
FINANCIAL SERVlCES LLC,             its general partner    
 
               
 
      By:   /s/ John P. Reilly    
 
         
 
John P. Reilly, President and CEO    
 
                    HELIOS & MATHESON NORTH AMERICA INC.    
 
                    By:   /s/ Salvatore M. Quadrino                          
Name: Salvatore M. Quadrino             Title:   Chief Financial Officer    

 

43



--------------------------------------------------------------------------------



 



EXHIBIT “A”
BORROWING BASE CERTIFICATE
As of                     

                      BORROWER:                
 
                    PREVIOUS DAY A/R { / / }   $ —          
 
                   
 
  Sales:   $ —          
 
  Credits:   $ —          
 
  Debits:   $ —          
 
  Collections:   $ —          
 
  Coll. Adj’s:   $ —          
 
                    ENDING A/R { / / }   $ —          
 
                   
Ineligibles:
  Past Due a/o__:   $ —          
 
  Ineligible a/o__:   $ —          

                 
ELIGIBLE A/R:
  $ —          
 
               
A/R @ 75%: /
  $ —          
 
               
TOTAL AVAILABLE COLLATERAL:
  $ —          
 
               
OUTSTANDING LOAN BALANCE AS OF / / :
  $ —          
ADVANCE { / / }:
  $ —          
OUTSTANDING LOAN BALANCE AS OF / / :
  $ —          
 
               
NET AVAILABILITY:
  $ —          

I hereby certify in connection with the Loan and Security Agreement, dated as of
December 29, 2009, between HELIOS & MATHESON NORTH AMERICA INC. and Keltic
Financial Partners II, LP, that the information and each calculation set forth
above is to the best of my knowledge, true, correct and complete as of the date
hereof and are calculated in accordance with the Loan and Security Agreement.
Unless otherwise defined herein, all terms used herein shall have the meanings
ascribed to them in the Loan and Security Agreement.

                 
Prepared By:
      Dated:        
 
 
 
(Authorized Signature)      
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
COMPLIANCE CERTIFICATE
HELIOS & MATHESON NORTH AMERICA INC. (“Borrower”) hereby certifies to KELTIC
FINANCIAL SERVICES, LP in accordance with the provisions of a Loan and Security
Agreement between Borrower and Lender dated as of December 29, 2009, as the same
from time to time may be amended, supplemented or otherwise modified
(“Agreement”) that:
(i) Borrower has complied in all respects with all the terms, covenants and
conditions of the Agreement which are binding upon them;
(ii) there exists no Event of Default or Default as defined in the Agreement;
(iii) the representations and warranties contained in the Agreement are true in
all respects with the same effect as though such representations and warranties
had been made on the date hereof; and
WITNESS the signature of the undersigned duly authorized officer of Borrower on
September 27, 2007.

            HELIOS & MATHESON NORTH AMERICA INC.
      By:           Name:   Salvatore M. Quadrino        Title:   Chief
Financial Officer   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
NOTICE OF BORROWING

 





--------------------------------------------------------------------------------



 



Schedule 7.2
Tradenames
TACT
Schedule 7.3
Helios & Matheson North America Inc. Affiliates:
None
Helios & Matheson North America Inc. Subsidiaries:
IOT
Helios & Matheson Global Services Private Ltd. (Bangalore, India)
IOT Affiliates and Subsidiaries:
None
Schedule 7.8
Real Estate Owned:
None
Real Estate Leased:
200 Park Avenue South, Suite 901
New York, New York 10003
77 Brant Avenue, Suite 320
Clark, New Jersey 07066

 

 



--------------------------------------------------------------------------------



 



Schedule 7.9
Patents and Trademarks
Trademark Applications:
The A Consulting Team (No. 75/320,927)
TACT (No. 75/320,744)
Trademarks:
TACT (Design) (Reg. No. 2244241)
Schedule 7.13
Litigation
None
Schedule 7.14
Receivables Locations
77 Brant Avenue, Suite 320
Clark, New Jersey 07066
Schedule 7.15
Inventory Locations
None
Schedule 7.16
Equipment Locations
200 Park Avenue South, Suite 901
New York, New York 10003
77 Brant Avenue, Suite 320
Clark, New Jersey 07066

 

 



--------------------------------------------------------------------------------



 



Schedule 7.17
Liens
None
Schedule 7.18
Indebtedness
None
Schedule 7.21
Environmental Matters
None
Schedule 7.24
List of Bank Accounts
See attached
Schedule 7.27
Excluded Matters
None

 

 